Exhibit 10.1

 

 

 

 

 

CREDIT AGREEMENT

Dated as of July 5, 2012

between

ServiceSource International, Inc.

as Borrower,

and

JPMorgan Chase Bank, National Association,

as Issuing Bank and as Lender

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

Section 1.01 Accounting Terms; Definitions

     1   

Section 1.02 Other Interpretive Provisions

     18   

Section 1.03 Accounting Principles

     19   

ARTICLE II LOANS

     19   

Section 2.01 Revolving Loans

     19   

Section 2.02 Letters of Credit

     19   

Section 2.03 Use of Proceeds

     21   

Section 2.04 Unused Fee

     22   

Section 2.05 Termination or Reduction of the Commitment

     22   

Section 2.06 Waivers

     22   

ARTICLE III ADMINISTRATION OF CREDIT

     23   

Section 3.01 Interest on Loans

     23   

Section 3.02 Borrowing Procedure

     23   

Section 3.03 Conversion

     23   

Section 3.04 Automatic Conversion

     23   

Section 3.05 Conversion and Continuation Procedure

     24   

Section 3.06 Basis for Determining Interest Rate Inadequate or Unfair

     24   

Section 3.07 Changes in Law Rendering Certain Loans Unlawful

     24   

Section 3.08 Increased Costs

     25   

Section 3.09 Capital Adequacy

     25   

Section 3.10 Limitation on Prepayment

     25   

Section 3.11 Funding Losses

     26   

Section 3.12 Conclusiveness of Statements

     26   

Section 3.13 Survival of Provisions

     26   

Section 3.14 Computations of Interest

     26   

Section 3.15 Payments; Loan Accounts

     26   

Section 3.16 Interest Following Event of Default

     27   

Section 3.17 Deposits; Set Off

     27   

Section 3.18 Authorization for Direct Payments (ACH Debits)

     27   

ARTICLE IV CONDITIONS OF BORROWING

     28   

Section 4.01 Representations

     28   

Section 4.02 Guaranty

     28   

Section 4.03 Pledge and Security Agreement

     28   

Section 4.04 Intellectual Property Agreement

     28   

Section 4.05 Filings

     28   

Section 4.06 Priority

     29   

Section 4.07 Counsel Opinion

     29   

Section 4.08 Borrowing Base Certificate

     29   

Section 4.09 Proceedings Satisfactory

     29   

Section 4.10 Other Documents

     29   

 

- i -



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES

     30   

Section 5.01 Organization

     30   

Section 5.02 Authority

     30   

Section 5.03 Investment Company Act of 1940

     31   

Section 5.04 Employee Retirement Income Security Act

     31   

Section 5.05 Financial Statements

     31   

Section 5.06 Dividends and Redemptions

     31   

Section 5.07 Liens

     31   

Section 5.08 Taxes

     32   

Section 5.09 Absence of Litigation

     32   

Section 5.10 Absence of Default

     32   

Section 5.11 No Burdensome Agreements

     32   

Section 5.12 Trademarks, etc.

     32   

Section 5.13 Leases

     33   

Section 5.14 Partnerships; Joint Ventures

     33   

Section 5.15 Full Disclosure

     33   

Section 5.16 Fiscal Year

     33   

Section 5.17 Environmental Matters

     33   

Section 5.18 Solvency

     34   

ARTICLE VI NEGATIVE COVENANTS

     34   

Section 6.01 Restriction of Indebtedness

     34   

Section 6.02 Restriction on Liens

     35   

Section 6.03 Sale and Leaseback

     35   

Section 6.04 Dividends and Redemptions

     36   

Section 6.05 Acquisitions and Investments

     36   

Section 6.06 Liquidation; Merger; Disposition of Assets

     38   

Section 6.07 Accounts Receivable

     38   

Section 6.08 Leases

     38   

Section 6.09 Affiliates

     38   

Section 6.10 Partnerships; Joint Ventures

     39   

Section 6.11 Fiscal Year

     39   

Section 6.12 Liens on Foreign Subsidiaries

     39   

Section 6.13 Derivatives

     39   

Section 6.14 Restrictive Agreements

     39   

ARTICLE VII AFFIRMATIVE COVENANTS

     40   

Section 7.01 Financial Status

     40   

Section 7.02 Insurance

     40   

Section 7.03 Corporate Existence; Obligations

     41   

Section 7.04 Business Activities

     41   

Section 7.05 Properties

     41   

Section 7.06 Accounting Records; Reports

     42   

Section 7.07 Inspections; Verification

     44   

Section 7.08 Deposit Accounts, Etc.

     45   

Section 7.09 Additional Domestic Subsidiaries

     45   

Section 7.10 Foreign Subsidiaries; Further Assurances

     45   

Section 7.11 Post-Closing Matters

     46   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE VIII DEFAULTS

     46   

Section 8.01 Defaults

     46   

Section 8.02 Termination of Commitments and Acceleration of Obligations

     48   

ARTICLE IX MISCELLANEOUS

     49   

Section 9.01 Expenses; Indemnity

     49   

Section 9.02 Tax Indemnification

     51   

Section 9.03 Successors

     52   

Section 9.04 Amendments, Etc.

     52   

Section 9.05 Survival

     52   

Section 9.06 Governing Law

     52   

Section 9.07 Counterparts

     52   

Section 9.08 Notices

     53   

Section 9.09 Assignment; Participations

     53   

Section 9.10 Confidentiality

     55   

Section 9.11 Entire Agreement; No Agency

     55   

Section 9.12 No Third Party Benefit

     55   

Section 9.13 Governing Law; Jurisdiction; Consent to Service of Process

     55   

Section 9.14 WAIVER OF JURY TRIAL

     56   

Section 9.15 Limitation of Liability

     57   

Section 9.16 USA Patriot Act Notice

     57   

 

- iii -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement (this “Agreement”) is entered into as of July 5, 2012,
between ServiceSource International, Inc., a Delaware corporation, as borrower
(“Borrower”), and JPMorgan Chase Bank, National Association, as Lender (in such
capacity, “Lender”), and as the issuer of Letters of Credit hereunder (in such
capacity, the “Issuing Bank”).

WHEREAS, Lender has agreed to make available to Borrower a secured revolving
credit facility, all upon the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Accounting Terms; Definitions.

As used herein, the following terms shall have the following meanings:

“Account” is defined in the Pledge and Security Agreement.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is a Subsidiary) provided that a Borrower or a Subsidiary is the
surviving entity.

“Adjusted LIBOR Rate” means, with respect to a LIBOR Rate Loan for the relevant
Interest Period, the sum of (i) the Applicable Margin plus (ii) the quotient of
(a) the LIBOR Rate applicable to such Interest Period, divided by (b) one minus
the Reserve Requirement (expressed as a decimal) applicable to such Interest
Period.

“Adjusted One Month LIBOR Rate” means, with respect to a CBFR Loan for any day,
the sum of (i) 2.50% per annum plus (ii) the quotient of (a) the interest rate
determined by Lender by reference to the Page to be the rate at approximately
11:00 a.m. London time on such date, or, if such date is not a Business Day, on
the immediately preceding Business Day for dollar deposits with a maturity equal
to one (1) month, divided by (b) one minus the Reserve Requirement (expressed as
a decimal) applicable to dollar deposits in the London interbank market with a
maturity equity to one (1) month.

“Affiliate” means, with respect to any Person, another Person which, directly or
indirectly, Controls, is Controlled by, or is under common Control with, the
specified Person.

“Applicable Margin” means with respect to any CBFR Loan, 0.50% per annum and
with respect to any LIBOR Rate Loan, 2.00% per annum.



--------------------------------------------------------------------------------

“Banking Services” means each and any of the following bank services provided to
Borrower by Lender or any of its Affiliates: (a) commercial credit cards,
(b) stored value cards, (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services), and
(d) Derivative Contracts.

“Banking Services Obligations” means any and all obligations of Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Borrower” has the meaning given in the preamble to this Agreement.

“Borrowing Base” means at any time and subject to change from time to time in
Lender’s Permitted Discretion, (a) 80% of Eligible Accounts other than Eligible
Foreign Accounts plus (b) 50% of Eligible Foreign Accounts, provided that
Eligible Foreign Accounts included in the Borrowing Base shall not exceed the
lesser of 15% of Eligible Accounts or $3,500,000. From time to time Lender may
in its Permitted Discretion establish reserves which reduce the Borrowing Base,
including, but not limited to, reserves consistent with Borrower’s own
accounting practices, reserves for Banking Services Obligations, reserves for
tax and other obligations of Borrower which may impair the Collateral, and
reserves for pending credit memos, dilution, and unapplied cash.

“Borrowing Base Certificate” means a calculation of the Borrowing Base in the
form of Exhibit 4.09.

“Borrowing Date” means each date (which must be a Business Day) on which a Loan
is made to a Borrower or a Letter of Credit is issued for the account of a
Borrower.

“Business Day” means (i) with respect to the Adjusted One Month LIBOR Rate and
any borrowing, payment or rate selection of LIBOR Rate Loans, a day (other than
a Saturday or Sunday) on which banks generally are open in New York and/or
California for the conduct of substantially all of their commercial lending
activities and on which dealings in United States dollars are carried on in the
London interbank market and (ii) for all other purposes, a day other than a
Saturday, Sunday, or any other day on which national banking associations are
authorized to be closed.

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one year from the date of acquisition thereof, (b) commercial
paper maturing no more than two hundred seventy (270) days from the date of
creation thereof and currently having a rating of no lower than A-1 from
Standard & Poor’s Rating Service, a division of The McGraw-Hill Companies, Inc.,
or any successor thereto, or P-1 from Moody’s Investors Service, Inc., or any
successor thereto, (c) certificates of deposit maturing no more than one year
from the date of acquisition thereof issued by commercial banks incorporated
under the laws of the United States, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating of “A” or
better by a nationally recognized rating agency; provided that the

 

- 2 -



--------------------------------------------------------------------------------

aggregate amount invested in such certificates of deposit shall not at any time
exceed $5,000,000 for any one such certificate of deposit and $10,000,000 for
any one such bank, or (d) time deposits maturing no more than thirty (30) days
from the date of creation thereof with commercial banks or savings banks or
savings and loan associations each having membership either in the FDIC or the
deposits of which are insured by the FDIC and in amounts not exceeding the
maximum amounts of insurance thereunder, and (e) money market funds complying
with the criteria set forth in Securities and Exchange Commission Rule 2a-7
under the Investment Company Act of 1940 (i) at least 95% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (a) through
(d) above, (ii) that have a rating of not lower than AAA from S&P, or any
successor thereto, or Aaa from or Moody’s, or any successor thereto, and
(iii) that have portfolio assets of not less than $500,000,000.

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the sum of (i) 2.50% per annum plus (ii) the quotient
of (A) the LIBOR Rate for a one-month interest period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) divided by
(B) one minus the Reserve Requirement (expressed as a decimal); provided further
that, for the avoidance of doubt, the LIBOR Rate for any day shall be based on
the rate appearing on the Page at approximately 11:00 a.m. London time on such
day. Any change in the CB Floating Rate due to a change in the Prime Rate or the
LIBOR Rate shall be effective from and including the effective date of such
change in the Prime Rate or the LIBOR Rate, respectively.

“CBFR Loan” means any borrowing under this Agreement when and to the extent that
its interest rate is determined by reference to the CB Floating Rate.

“Capitalized Lease” means any lease which is capitalized on the books of the
lessee, or should be so capitalized under GAAP.

“Change of Control” means the occurrence of any of the following: (a) the sale,
lease, transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of Borrower and its Subsidiaries taken as a
whole to any “person” (as such term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934 and the regulations promulgated thereunder (the
“Exchange Act”)); (b) the adoption of a plan relating to the liquidation or
dissolution of Borrower; (c) the consummation of any transaction (including,
without limitation, any merger or consolidation) the result of which is that any
“person” (as defined above) becomes the “beneficial owner” (as such term is
defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that a
person shall be deemed to have “beneficial ownership” of all securities that
such person has the right to acquire, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition), directly or indirectly of more than 35% of the voting stock of
Borrower (measured by voting power rather than number of shares); (d) Borrower
consolidates with, or merges with or into, any Person, or any Person
consolidates with, or merges with or into, Borrower in any such event pursuant
to a transaction in which any of the outstanding voting stock of Borrower is
converted into or exchanged for cash, securities or other property, other than
any such transaction where the voting stock of Borrower outstanding immediately
prior to such transaction is converted into or exchanged for voting stock of the
surviving or transferee Person constituting a majority of the outstanding shares
of such voting stock of such surviving or

 

- 3 -



--------------------------------------------------------------------------------

transferee Person (immediately after giving effect to such issuance); (e) during
any period of 25 consecutive calendar months, commencing on or after the date of
this Agreement, the ceasing of those individuals (the “Continuing Directors”)
who (i) where directors of Borrower on the first day of each such period or
(ii) subsequently became directors of Borrower and whose actual election or
initial nomination for election subsequent to that date was approved by a
majority of the Continuing Directors then on the board of directors of Borrower,
to constitute a majority of the board of directors of Borrower; or (f) Borrower
ceases to own 100% of the equity interests in Guarantor.

“Collateral” has the meaning given such term in the Pledge and Security
Agreement.

“Consolidated Funded Debt” means at any time the aggregate dollar amount of
Indebtedness of Borrower and its Subsidiaries on a consolidated basis which has
actually been funded and is outstanding at such time, whether or not such amount
is due or payable at such time, excluding accounts arising from the purchase of
goods and services in the ordinary course of business and issued letters of
credit.

“Consolidated Funded Debt to EBITDA Ratio” means, as of the end of any fiscal
quarter, the relationship, expressed as a numerical ratio, between:

 

  (1) Consolidated Funded Debt as of such fiscal quarter-end, excluding the
outstanding principal amount of Subordinated Debt as of such fiscal quarter-end;
and

 

  (2) EBITDA for the twelve-month period then ended,

all as determined in accordance with GAAP applied on a consolidated basis to
Borrower and its Subsidiaries.

“Consolidated Interest Expense” means, for any period, interest expense
(including, without limitation, interest expense attributable to Capitalized
Leases and all net payment obligations related to Derivative Contracts) for such
period, determined on a consolidated basis, without duplication, for Borrower
and its Subsidiaries in accordance with GAAP.

“Consolidated Net Income” means for any period, the net income (or loss) from
continuing operations of Borrower and its Subsidiaries, cumulative net income
earned during such period (determined before the deduction of minority
interests), determined on a consolidated basis for Borrower and its
Subsidiaries, without duplication, in accordance with GAAP.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, with or without recourse, (a) with respect to any
Indebtedness, lease, dividend, letter of credit or other obligation (the
“primary obligations”) of another Person (the “primary obligor”), including any
obligation of that Person (i) to purchase, repurchase or otherwise acquire such
primary obligations or any security therefor, (ii) to advance or provide funds
for the payment or discharge of any such primary obligation, or to maintain
working capital or equity

 

- 4 -



--------------------------------------------------------------------------------

capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligator, (iii) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (iv) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof (each, a “Guaranty
Obligation”); (b) with respect to any surety bond, performance bond or letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments; (c) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or the property, or for such
services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered; or (d) in respect of any Derivative Contract. The amount
of any Contingent Obligation, (x) in the case of Guaranty Obligations, shall be
deemed equal to the lesser of (i) the stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made or, if
not stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof, and (ii) the stated amount of the guaranty, (y) in the case of
Contingent Obligations in respect of Derivative Contracts, shall be deemed equal
to the aggregate Termination Value of such Derivative Contracts, and (z) in the
case of Contingent Obligations in respect of surety bonds, performance bonds or
letters of credit, shall be deemed equal to the maximum liability of the
relevant Loan Party and its Subsidiaries thereunder. Notwithstanding the
foregoing, the term Contingent Obligations shall not include endorsements for
collection or deposits in the ordinary course of business or any indemnification
obligations arising in the ordinary course of business.

“Control” means, with respect to any Person, possession, directly or indirectly,
of the power to elect a majority of the board of directors or managers or other
governing body of such Person, or the power to direct or cause the direction of
the management or policies of such Person, whether through the ability to
exercise voting power, by contract or otherwise. The terms “Controlling” and
“Controlled” shall have correlative meanings thereto.

“Controlled Group” means a controlled group of corporations as defined in
Section 1563 of the Internal Revenue Code of 1986, as amended, of which the
relevant Loan Party is a part.

“Default” means any condition or event which with the passage of time or the
giving of notice or both would constitute an Event of Default.

“Derivative Contract” means any agreement, whether or not in writing, relating
to any transaction that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap or option, bond,
note or bill option, interest rate option, forward foreign exchange transaction,
cap, collar or floor transaction, currency swap, cross-currency rate swap,
swaption, currency option or any other, similar transaction (including any
option to enter into any of the foregoing) or any combination of the foregoing,
and, unless the context otherwise clearly requires, any master agreement
relating to or governing any or all of the foregoing.

 

- 5 -



--------------------------------------------------------------------------------

“Designated Account” means the account disclosed on Schedule B of the Disclosure
Letter, which may be updated from time to time by written notice from Borrower
to Lender.

“Disclosure Letter” means the disclosure letter, dated as of the date hereof, as
amended or supplemented from time to time by Borrower with the written consent
of Lender (or as may be supplemented by Borrower by providing notice to Lender
pursuant to the terms of the Agreement), delivered by Borrower to Lender.

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

“EBITDA” means, for any period, Consolidated Net Income for such period plus the
sum of the following, all to the extent deducted in calculating such
Consolidated Net Income for such period, without duplication: (i) Consolidated
Interest Expense for such period, (ii) expense for taxes paid or accrued during
such period, net of any refunds or rebates received during such period,
(iii) depreciation and amortization expense for such period, (iv) other non-cash
expenses, charges or losses in an aggregate amount not to exceed $500,000 and
any additional non-cash expenses, charges or losses acceptable to the Lender in
its Permitted Discretion, except to the extent any such expense, charge or loss
represents a cash item in such period or any future period, (v) non-cash stock
based compensation, (vi) unrealized foreign exchange losses reported in other
income (expense) in the Borrower’s consolidated statement of operations; and
(vii) loss from discontinued operations and extraordinary items for such period,
minus (i) all non-cash items increasing Consolidated Net Income for such period,
(ii) unrealized foreign exchange gains reported in other income (expense) in the
Borrower’s consolidated statement of operations; and (iii) income from
discontinued operations and extraordinary items increasing Consolidated Net
Income for such period.

“Eligible Accounts” means, at any time, the Accounts of Borrower which Lender
determines in its Permitted Discretion are eligible as the basis for the
extension of Revolving Loans and the issuance of Letters of Credit hereunder.
Without limiting Lender’s Permitted Discretion provided herein, Eligible
Accounts shall not include any Account:

 

  (a) which is not subject to a first priority perfected security interest in
favor of Lender;

 

  (b) which is subject to any Lien other than (i) a Lien in favor of Lender and
(ii) a Permitted Lien which does not have priority over the Lien in favor of
Lender;

 

  (c) (i) which is unpaid more than one hundred five (105) days after the date
of the original invoice, (ii) which is unpaid more than sixty days (60) from the
original due date or (iii) which has been written off the books of Borrower or
otherwise designated as uncollectible;

 

  (d) which is owing by an account debtor for which more than 25% of the
Accounts owing from such account debtor and its Affiliates are ineligible;

 

- 6 -



--------------------------------------------------------------------------------

  (e) which is owing by an account debtor to the extent the aggregate amount of
Accounts owing from such account debtor and its Affiliates to Borrower exceeds
20% of the aggregate amount of Accounts of Borrower and its Subsidiaries;

 

  (f) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to Lender which has been sent to the account debtor,
(iii) is contingent upon Borrower’s completion of any further performance with
respect to that portion of the Account, or (iv) relates to payments of interest;

 

  (g) for which the services giving rise to such Account have not been performed
by Borrower, provided that Accounts related to valid service contracts for the
future provision of subscription services which do not extend beyond one year
shall not be considered ineligible solely as a result of this clause (g);

 

  (h) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

 

  (i) which is owed by an account debtor which on the date of determination has
(i) applied for, suffered, or consented to the appointment of any receiver,
custodian, trustee, or liquidator of its assets, (ii) has had possession of all
or a material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state or
federal bankruptcy laws, (iv) has admitted in writing its inability, or is
generally unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

 

  (j) which is owed by any account debtor which has sold all or a substantially
all of its assets within the prior ninety (90) days;

 

  (k) which is unbilled or subject to reconciliation and processing by account
debtor;

 

  (l) which is owed by an account debtor which (i) does not maintain its chief
executive office in the U.S. or (ii) is not organized under applicable law of
the U.S. or any state of the U.S., except for Accounts of Permitted Foreign
Account Debtors which satisfy each of the requirements for Eligible Accounts
other than the requirements set forth in this clause (l) (the “Eligible Foreign
Accounts”);

 

  (m) which is owed in any currency other than U.S. dollars;

 

- 7 -



--------------------------------------------------------------------------------

  (n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S., or
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of Lender in such Account have been complied
with to Lender’s reasonable satisfaction;

 

  (o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

 

  (p) which is owed by an account debtor or any Affiliate of such account debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an account
debtor, in each case to the extent thereof and to be deducted only from the
particular Account to which it pertains;

 

  (q) which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;

 

  (r) which is evidenced by any promissory note, chattel paper, or instrument;

 

  (s) which is owed by an account debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless Borrower has filed such report
or qualified to do business in such jurisdiction;

 

  (t) with respect to which Borrower has made any agreement with the account
debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business;

 

  (u) which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board of Governors of the Federal Reserve
System of the United States of America;

 

  (v) which are sold or otherwise encumbered pursuant to a Permitted Factoring
Agreement; or

 

  (w) which was created on cash on delivery terms.

 

- 8 -



--------------------------------------------------------------------------------

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, Borrower shall notify Lender thereof on and at
the time of submission to Lender of the next Borrowing Base Certificate. In
determining the amount of an Eligible Account, the face amount of an Account
may, in Lender’s Permitted Discretion, be reduced by, without duplication, to
the extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that such Borrower is obligated to rebate to an account debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by Borrower to reduce the amount of such Account.

“Eligible Foreign Accounts” shall have the meaning set forth in clause (l) of
the definition of Eligible Account.

“Environmental Laws” means all federal, state and local laws including rules of
common law, statutes, regulations, ordinances, codes, rules and other
governmental restrictions and requirements relating to the discharge of air
pollutants, water pollutants or process waste water or otherwise relating to the
environment or hazardous substances including, but not limited to, the Federal
Solid Waste Disposal Act, the Federal Clean Air Act, the Federal Clean Water
Act, the Federal Resource Conservation and Recovery Act of 1976, the Federal
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
the Toxic Substances Control Act, the Hazardous Materials Transportation Act,
regulations of the Environmental Protection Agency, regulations of the Nuclear
Regulatory Agency, and regulations of any state department of natural resources
or state environmental protection agency now or at any time hereafter in effect.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be in effect from time to time.

“Excluded Taxes” means, with respect to Lender or any other recipient of any
payment to be made by or on account of any Obligation of the Loan Parties
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located or
in which its applicable lending office is located or as a result of a present or
former connection between such Lender and the jurisdiction imposing such tax
(other than any connection arising solely from Lender having executed, delivered
or performed its obligations or received a payment under, or enforced this
Agreement), (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the applicable
Loan Party is located, and (c) any withholding or other similar taxes applicable
to payments received under this Agreement at the time Lender becomes a party to
this Agreement.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

- 9 -



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guarantor” means ServiceSource Delaware Inc., a Delaware corporation, and any
other entities required to become guarantors pursuant to the terms hereof.

“Guaranty” means the Guaranty dated as of the date of this Agreement by
Guarantor in favor of Lender, as it may be amended or amended and restated from
time to time.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than (i) trade payables
entered into in the ordinary course of business on ordinary terms,
(ii) intercompany charges or expenses and other accrued obligations incurred in
the ordinary course of business (provided that intercompany obligations
described in Section 6.01(d) and Section 6.05(c) shall be considered
Indebtedness for purposes of this definition), and (iii) obligations which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside in accordance with GAAP); (c) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses; (d) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as purchase
money financing, in either case with respect to property acquired by the Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property); (e) all obligations with respect to Capitalized Leases; and (f) all
Indebtedness referred to in clauses (a) through (e) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; and (g) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (a) through (h) above. For all purposes of this
Agreement, the Indebtedness of any Person shall include all recourse
Indebtedness of any partnership or joint venture or limited liability company in
which such Person is a general partner or a joint venturer or a member and as to
which such Person is or may become directly liable. Notwithstanding anything to
the contrary in the foregoing, in connection with any Acquisition by the
Borrower or any Subsidiary permitted under this Agreement (or any sale, transfer
or other disposition by the Borrower or any Subsidiary permitted under this
Agreement), the term “Indebtedness” shall not include contingent post-closing
purchase price obligations or earnouts to which the seller in such Acquisition
(or the buyer in such sale, transfer or other disposition, as the case may be)
may become entitled or contingent indemnity obligations that may be owed to such
seller (or buyer, if applicable) in respect thereof.

 

- 10 -



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes, other than Excluded Taxes.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the date of this Agreement among each Loan Party
currently owning registered Intellectual Property and Lender, as it may be
amended or amended and restated from time to time.

“Interest Period” means, with respect to a LIBOR Rate Loan, a period of one (1),
two (2), three (3) or six (6) month(s) commencing on a Business Day selected by
Borrower. Such Interest Period shall end on the day which corresponds
numerically to such date one (1), two (2), three (3), or six (6) month(s)
thereafter, as applicable, provided, however, that if there is no such
numerically corresponding day in such first, second, third or sixth succeeding
month(s), as applicable, such Interest Period shall end on the last Business Day
of such first, second, third or sixth succeeding month(s), as applicable. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

“Investment” means (i) any purchase or acquisition (or obligation to make any
purchase or acquisition) by Borrower or any Subsidiary of any capital stock,
equity interest, or any obligations or other securities of, or any interest in,
any Person, and (ii) any advance, loan, extension of credit or capital
contribution to or other investment in any Person, including any Affiliate of
Borrower, or any obligation to do any of the foregoing, provided that any
obligation to make any Investment pursuant to clause (i) and (ii) above shall
not be deemed an Investment if the making of such Investment is contingent upon
the Revolving Commitment having expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable
(other than contingent amounts not yet due) under any Loan Document having been
paid in full and all Letters of Credit having expired or been terminated (or
otherwise having become subject to cash collateralization or other arrangements
reasonably satisfactory to the Issuing Bank (including in respect of fees that
would otherwise be payable in connection with such Letters of Credit pursuant to
the terms of this Agreement) and all Reimbursement Obligations having been paid
in full.

“Issuing Bank” means JPMorgan Chase Bank, National Association, in its capacity
as the issuer of Letters of Credit for the account of Borrower hereunder.

“Letter of Credit Sublimit” means $2,000,000.

“Letter of Credit Obligations” means at any time the sum of the Reimbursement
Obligations at such time plus the undrawn face amount of all Letters of Credit
outstanding at such time.

“LIBOR Rate” means with respect to any LIBOR Rate Loan for any Interest Period,
the interest rate determined by Lender by reference to Reuters Screen LIBOR01,
formerly known as Page 3750 of the Moneyline Telerate Service (together with any
successor or substitute, the “Service”) or any successor or substitute page of
the Service providing rate quotations comparable to those currently provided on
such page of the Service, as determined by

 

- 11 -



--------------------------------------------------------------------------------

Lender from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market (the “Page”), to
the rate at approximately 11:00 a.m. London time, two Business Days prior to the
commencement of the Interest Period for dollar deposits with a maturity equal to
such Interest Period. If no LIBOR Rate is available to Lender, the applicable
LIBOR Rate for the relevant Interest Period shall instead be the rate determined
by Lender to be the rate at which Lender offers to place U.S. dollar deposits
having a maturity equal to such Interest Period with first-class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period.

“LIBOR Rate Loan” means any borrowing under this Agreement when and to the
extent that its interest rate is determined by reference to the Adjusted LIBOR
Rate.

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, collateral assignment, charge or deposit arrangement,
encumbrance, lien (statutory or other) or similar interest of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by conditional sale or other title retention agreement, the
interest of a lessor under a Capitalized Lease, or any financing lease having
substantially the same economic effect as any of the foregoing.

“Liquidity” means, as of any date of determination, unrestricted cash and Cash
Equivalents of the Loan Parties which are not subject to Liens (other than liens
in favor of the Lender).

“Loan” means any revolving loan or advance made by Lender pursuant to
Section 2.01.

“Loan Documents” means this Agreement, the Letters of Credit, the Guaranty, the
Pledge and Security Agreement, the Intellectual Property Security Agreement and
all other instruments, documents and agreements now or hereafter executed and
delivered by Borrower, Guarantor or any Subsidiary in connection with this
Agreement.

“Loan Parties” means Borrower and any Guarantor.

“Material Adverse Change” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of Borrower and its Subsidiaries taken as a whole, (b) a material
impairment of the ability of the Borrower or Guarantor to perform any of its
obligations under any Loan Document or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower or
Guarantor of any Loan Document.

“Multiemployer Plan” means a multiemployer pension plan within the meaning of
the Multiemployer Pension Plan Amendment Act, as amended from time to time.

“Obligations” means any and all present and future debts, obligations and
liabilities of the Loan Parties under or in connection with this Agreement, any
Letter of Credit or any other Loan Document, whether now or hereafter made,
incurred, or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent,

 

- 12 -



--------------------------------------------------------------------------------

liquidated or unliquidated, determined or undetermined, whether the applicable
Loan Party is liable individually or jointly with others, whether for principal,
interest or other debts, obligations or liabilities. Obligations shall also
include all Banking Services Obligations.

“Organizational Documents” means, with respect to any Loan Party, its
certificate or articles of incorporation, its by-laws, its partnership
agreement, its certificate of partnership, certificate or articles of
organization, operating agreement and other limited liability company
organizational documents and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its stock or membership interests or
other equity interests.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Credit Exposure” means, at any time, the sum of (i) the aggregate
principal amount of Revolving Loans outstanding at such time, plus (ii) the
aggregate Letter of Credit Obligations at such time.

“Permitted Derivative Obligations” means all obligations (contingent or
otherwise) of Borrower or any Subsidiary existing or arising under Derivative
Contracts, provided that each of the following criteria is satisfied: (a) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments or assets held or reasonably anticipated by such
Person, and not for purposes of speculation or taking a “market view”; and
(b) such Derivative Contracts do not contain any provision (“walk-away”
provision) exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of the secured asset-based lender) business judgment.

“Permitted Dispositions” means:

 

  (1) the sale or transfer of inventory in the ordinary course of business;

 

  (2) sales or other dispositions of equipment that is substantially worn,
damaged or obsolete;

 

  (3) dispositions permitted under Sections 6.02, 6.03, 6.04, 6.05 and 6.07;

 

  (4) licensing of technology in the ordinary course of business and consistent
with past practices;

 

  (5) the sale of Accounts pursuant to Permitted Factoring Agreements;

 

  (6)

any sale, transfer, lease or other disposition of assets, not otherwise
permitted hereunder, (i) by any Loan Party to a Subsidiary that is not a Loan
Party in the ordinary course of business and at fair market value (as

 

- 13 -



--------------------------------------------------------------------------------

  reasonably determined by the Borrower) or in an aggregate amount not to exceed
$5,000,000 in any fiscal year of the Borrower; (ii) by any Subsidiary that is
not a Loan Party to any Loan Party or another Subsidiary that is not a Loan
Party; and (iii) by a Loan Party to any other Loan Party;

 

  (7) any other sales, transfers, leases or dispositions that does not exceed
$1,000,000 during any fiscal year of the Borrower.

“Permitted Factoring Agreement” means any non-recourse receivables factoring
agreement entered into by the Borrower on terms and conditions satisfactory to
the Lender in its sole discretion.

“Permitted Foreign Account Debtors” shall have the meaning set forth on Schedule
1.01 of the Disclosure Letter.

“Permitted Liens” means:

 

  (1) Liens shown on Schedule 5.07 of the Disclosure Letter;

 

  (2) Liens for taxes, assessments or governmental charges, and Liens incident
to construction, which are either not delinquent or are being contested in good
faith by Borrower or a Subsidiary by appropriate proceedings which will prevent
foreclosure of such liens, and against which adequate reserves have been
provided; and easements, restrictions, minor title irregularities and similar
matters which have no adverse effect as a practical matter upon the ownership
and use of the affected property by Borrower or any Subsidiary;

 

  (3) Liens or deposits in connection with worker’s compensation or other
insurance or to secure customs’ duties, public or statutory obligations in lieu
of surety, surety, stay or appeal bonds, letters of intent, or to secure
performance of contracts or bids (other than contracts for the payment of money
borrowed), or deposits required by law or governmental regulations or by any
court order, decree, judgment or rule as a condition to the transaction of
business or the exercise of any right, privilege or license; or other Liens or
deposits of a like nature made in the ordinary course of business;

 

  (4) purchase money Liens on property acquired in the ordinary course of
business, to finance or secure a portion of the purchase price thereof, and
liens on property acquired existing at the time of acquisition; provided that in
each case such lien shall be limited to the property so acquired (and any
additions, accessions, parts, improvements and attachments thereto and proceeds
thereof) and the liability secured by such lien does not exceed either the
purchase price or the fair market value of the asset acquired;

 

- 14 -



--------------------------------------------------------------------------------

  (5) judgment Liens in respect of judgments that do not constitute an Event of
Default under this Agreement and for which Borrower has set aside on its books
adequate reserves;

 

  (6) leases or subleases and licenses or sublicenses granted in the ordinary
course of business and consistent with past practices to other Persons which do
not interfere in any material respect with the business of the lessor,
sublessor, licensor or sublicensor, as the case may be;

 

  (7) Liens arising from precautionary Uniform Commercial Code filings or
similar filings;

 

  (8) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

  (9) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens are either not delinquent or are being contested in good faith
by Borrower or a Subsidiary by appropriate proceedings which will prevent
foreclosure of such liens, and against which adequate reserves have been
provided;

 

  (10) Liens arising or created in the ordinary course of business in the nature
of (i) normal and customary rights of setoff and bankers’ liens upon deposits of
cash in favor of banks or other depository institutions and (ii) Liens securing
reasonable and customary fees for services in favor of banks, securities
intermediaries or other depository institutions;

 

  (11) Liens securing any overdraft and related liabilities arising from
treasury, depository or cash management services or automated clearing house
transfers of funds, provided that such Liens only extend to cash held at the
financial institution providing such services and only secure fees owing to such
financial institution in connection with such services;

 

  (12) Liens of a collecting bank arising in the ordinary course of business
under Section 4208 of the Uniform Commercial Code in effect in the State of
California (or, if applicable, the corresponding section of the Uniform
Commercial Code in effect in the relevant jurisdiction), in each case covering
only the items being collected upon;

 

  (13) Liens representing the interest or title of a lessor, licensor,
sublicensor or sublessor;

 

  (14) Liens on assets of the Borrower and its Subsidiaries not otherwise
permitted above, provided that such liens do not cover Accounts of the Borrower
and its Subsidiaries, do not secure debt for borrowed money or any obligations
not permitted pursuant to the terms of this Agreement, and do not secure
obligations in an aggregate principal amount in excess of $2,000,000;

 

- 15 -



--------------------------------------------------------------------------------

  (15) Liens in connection with Permitted Factoring Agreements, provided that
such liens cover only the Accounts sold or encumbered pursuant to such Permitted
Factoring Agreements and do not extend to the proceeds of such Accounts; and

 

  (16) Liens required by this Agreement as security for the Obligations.

“Person” includes an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, or Governmental Authority.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to Title IV of ERISA maintained by Borrower, any of its Subsidiaries, or
any member of the Controlled Group, or any such plan to which Borrower, any of
its Subsidiaries, or any member of the Controlled Group is required to
contribute on behalf of any of its employees.

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the date of this Agreement among each of the Loan Parties and Lender, as it
may be amended or amended and restated from time to time.

“Prime Rate” means the rate of interest per annum announced from time to time by
Lender as its prime rate. The Prime Rate is a variable rate and each change in
the Prime Rate is effective from and including the date the change is announced
as being effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE LENDER’S
LOWEST RATE.

“Regulatory Change” means any change enacted or issued after the date of this
Agreement of any (or the adoption after the date of this Agreement of any new)
federal or state law, regulation, interpretation, direction, policy or
guideline, or any court decision, which affects the treatment of any extensions
of credit of Lenders. For purposes of this definition, the Dodd-Frank Wall
Street Reform and Consumer Protection, the Basel Committee on Banking
Supervision (or any successor or similar authority), the Bank for International
Settlements and all rules, regulations, orders, requests, guidelines or
directives in connection therewith are deemed to have been enacted and become
effective after the date of this Agreement.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of Borrower then outstanding under Section 2.02 to reimburse the Issuing Bank
for amounts paid by the Issuing Bank in respect of any one or more drawings
under Letters of Credit, which amounts have not been converted to Revolving
Loans pursuant to Section 2.02.

“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA.

 

- 16 -



--------------------------------------------------------------------------------

“Reserve Requirement” means the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed under
Regulation D of the Board of Governors of the Federal Reserve System.

“Revolving Commitment” means, the obligation of Lender to make Revolving Loans
to, and issue Letters of Credit upon the application of, Borrower in an
aggregate amount not exceeding (a) at any time on or before July 5, 2013,
$25,000,000 and (b) at any time thereafter, $30,000,000, as such amount may be
modified from time to time pursuant to the terms hereof.

“Revolving Loan” means any loan or advance made by Lender pursuant to
Section 2.01.

“Subordinated Debt” means any unsecured Indebtedness having terms acceptable to
Lender, the payment of which is subordinated in writing to the prior payment in
full of the Obligations on terms acceptable to Lender.

“Subsidiary” means a corporation, partnership or other entity of which the
relevant Loan Party owns, directly or through another Subsidiary, at the date of
determination, more than 50% of the outstanding capital stock or membership
interests (or other shares of beneficial interest) having ordinary voting power
for the election of directors, irrespective of whether or not at such time stock
of any other class or classes might have voting power by reason of the happening
of any contingency, or holds at least a majority of partnership or similar
interests, or is a general partner of such a partnership.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earlier of (i) July 5, 2015 or (ii) the termination
of Lender’s commitment pursuant to the terms of this Agreement.

“Termination Value” means, in respect of any one or more Derivative Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Derivative Contracts, (a) for any date on or after
the date such Derivative Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for Derivative Contracts, as determined by Borrower
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivative Contracts (which may include
Lender).

“Threshold Amount” means $2,000,000.

“Unfunded Liabilities” means, with regard to any Plan, the excess of the current
value of the Plan’s benefits guaranteed under ERISA over the current value of
the Plan’s assets allocable to such benefits.

 

- 17 -



--------------------------------------------------------------------------------

Section 1.02 Other Interpretive Provisions.

 

  (a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

  (b) The words “hereof”, “herein”, and similar words refer to this Agreement as
a whole and not to any particular provision of this Agreement; and subsection,
Section, Schedule, Exhibit and Appendix references are to this Agreement unless
otherwise specified.

 

  (c) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

 

  (d) The term “including” is not limiting and means “including without
limitation.”

 

  (e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

  (f) The term “property” includes any kind of property or asset, real, personal
or mixed, tangible or intangible.

 

  (g) Unless otherwise expressly provided herein, (i) references to agreements,
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments, supplements and other modifications thereto,
but only to the extent such amendments, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation are to be construed as including all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting the statute or regulation.

 

  (h) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

 

  (i) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

  (j) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to Lender, Borrower and the other
parties, and are the products of all parties. Accordingly, they shall not be
construed against Lenders merely because of Lenders involvement in their
preparation.

 

- 18 -



--------------------------------------------------------------------------------

Section 1.03 Accounting Principles.

 

  (a) Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied throughout all accounting periods and consistent with those
applied in the preparation of the financial statements referred to in
Section 5.05. All terms of an accounting or financial nature (including, without
limitation, the definitions of Capitalized Lease, Consolidated Interest Expense
and Indebtedness) shall be construed without giving effect to any changes to the
current GAAP accounting model for leases of the type described in the FASB and
IASB joint exposure draft published on August 17, 2010 entitled “Leases (Topic
840)” or otherwise arising out of the FASB project on lease accounting described
in such exposure draft.

 

  (b) References herein to “fiscal year” and “fiscal quarter” refer to such
fiscal periods of the Borrower.

 

  (c) In the event that any changes in GAAP occur after the date of this
Agreement and such changes result in a material variation in the method of
calculation of financial covenants or other terms of this Agreement, then the
Loan Parties and Lender shall negotiate in good faith to amend such provisions
of this Agreement so as to equitably reflect such changes so that the criteria
for evaluating the Loan Parties’ consolidated financial condition will be the
same after such changes as if such changes had not occurred.

ARTICLE II

LOANS

Section 2.01 Revolving Loans.

From time to time prior to the Termination Date, and subject to all of the terms
and conditions of this Agreement, Borrower may obtain loans (“Revolving Loans”)
from Lender, provided that after giving effect to each requested Revolving Loan,
the Outstanding Credit Exposure does not exceed the lesser of (i) the Revolving
Commitment and (ii) the Borrowing Base. Subject to the terms and conditions of
this Agreement, Borrower may repay Revolving Loans and re-borrow hereunder. Each
Revolving Loan shall be in a multiple of $100,000. Borrower shall repay to
Lender on the Termination Date the aggregate principal amount of Revolving Loans
outstanding on such date.

Section 2.02 Letters of Credit.

 

  (a)

Letters of Credit. Subject to all the terms and conditions of this Agreement,
the Issuing Bank shall from time to time, when so requested

 

- 19 -



--------------------------------------------------------------------------------

  by Borrower, issue standby letters of credit (each sometimes referred to
herein as a “Letter of Credit” and collectively the “Letters of Credit”) in form
and substance satisfactory to the Issuing Bank for the account of Borrower;
provided, however, that the Issuing Bank shall have no obligation to issue any
Letter of Credit if (i) the Outstanding Credit Exposure would thereby exceed the
lesser of (A) the Revolving Commitment, or (B) the Borrowing Base, (ii) a
Default or Event of Default has occurred and is continuing, or (iii) the Letter
of Credit Obligations would exceed the Letter of Credit Sublimit. Each Letter of
Credit shall have a stated term ending not later than the Termination Date. All
Letters of Credit shall be issued pursuant to application agreements and other
documentation to be agreed upon by Borrower and the Issuing Bank.

 

  (b) Revolving Loans. In the event of any drawing on a Letter of Credit, the
Issuing Bank will promptly notify Borrower and Borrower will reimburse the
Issuing Bank prior to 5:00 p.m. San Francisco time on the date that any amount
is paid by the Issuing Bank on such Letter of Credit (the “Honor Date”), in an
amount equal to the amount so paid by the Issuing Bank (the “Reimbursement
Amount”). In the event that Borrower fails to reimburse the Issuing Bank for the
full Reimbursement Amount by such date and time, Borrower shall be deemed to
have requested that a Revolving Loan in an amount equal to such unreimbursed
amount be made by Lender to be disbursed on the Honor Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Revolving
Commitment; and provided that Borrower shall not thereby be deemed to have
represented and warranted that the representations and warranties set forth in
Article V hereof remain true on and as of the Honor Date and provided further
that Lenders’ obligations to make such Revolving Loans shall not be affected by
the absence of such additional representations and warranties. Lender shall make
available to the Issuing Bank an amount in immediately available funds equal to
such unreimbursed amount and such amount shall constitute a Revolving Loan made
by Lender.

 

  (c) Letter of Credit Fees. Borrower shall pay the following fees with respect
to Letters of Credit: (i) to the Issuing Bank, a letter of credit fee in respect
of all outstanding Letters of Credit, payable quarterly in arrears in the amount
of 2.00% per annum of the monthly average amount of Letter of Credit Obligations
in respect of Letters of Credit outstanding during such quarter, provided that
the minimum amount of such letter of credit fee shall be $500 per annum; and
(ii) to the Issuing Bank for each Letter of Credit, the fees and other charges
required by such Issuing Bank for the issuance, amendment, cancellation,
negotiation or transfer of such Letter of Credit and each drawing made
thereunder.

 

- 20 -



--------------------------------------------------------------------------------

  (d) Reimbursement. Subject to subsections (e) and (f) below, Borrower hereby
unconditionally promises to pay to the Issuing Bank, upon demand, without
defense, setoff or counterclaim, the amount of each drawing under the Letters of
Credit, and if such amount is not paid by the time set forth in subsection
(b) above on the Honor Date, interest on the foregoing from the Honor Date at
(i) the CB Floating Rate for a period of two days from the date of drawing, and
(ii) if such amount remains unpaid for more than two days, a rate equal to
3% per annum in excess of the CB Floating Rate thereafter.

 

  (e) Reliance on Documents. Delivery to the Issuing Bank of any documents
complying on their face with the requirements of any Letter of Credit shall be
sufficient evidence of the validity, genuineness and sufficiency thereof and of
the good faith and proper performance of drawers and users of such Letter of
Credit, their agents and assignees notwithstanding any dispute or disagreement
between the Issuing Bank, Lender and Borrower in respect of the same; and the
Issuing Bank may rely thereon without liability or responsibility with respect
thereto, even if such documents should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged; provided that payment by
the Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of such Issuing Bank under
the circumstances in question (as determined by a final judgment of a court of
competent jurisdiction).

 

  (f) Non-Liability for Other Matters. The Issuing Bank shall not be liable to
Borrower for (i) honoring any requests for payment under any Letter of Credit
which comply on their face with the terms of such Letter of Credit, (ii) any
delay in giving or failing to give any notice, (iii) errors, delays,
misdeliveries or losses in transmission of telegrams, cables, letters or other
communications or documents or items forwarded in connection with any Letter of
Credit or any draft, (iv) accepting and relying upon the name, signature or act
of any party who is or purports to be acting in compliance with the terms of any
Letter of Credit; or (v) any other action taken or omitted by the Issuing Bank
in good faith in connection with any Letter of Credit or any draft; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to Borrower to the extent of any direct damages suffered by Borrower
that are caused by the Issuing Bank’s gross negligence or willful misconduct (as
finally determined by a court of competent jurisdiction).

Section 2.03 Use of Proceeds.

Borrower represents, warrants and agrees that:

 

  (a) The proceeds of the Revolving Loans made hereunder will be used solely for
working capital and other lawful corporate purposes of the Borrower.

 

- 21 -



--------------------------------------------------------------------------------

  (b) No part of the proceeds of any loan made hereunder will be used to
“purchase” or “carry” any “margin stock” or to extend credit to others for the
purpose of “purchasing” or “carrying” any “margin stock” (as such terms are
defined in the Regulation U of the Board of Governors of the Federal Reserve
System), and the assets of Borrower and its Subsidiaries do not include, and
neither Borrower nor any Subsidiary has any present intention of acquiring, any
such security.

Section 2.04 Unused Fee.

Borrower shall pay to Lender an unused fee computed at the rate of 0.45% per
annum on the difference (only to the extent the Revolving Commitment exceeds the
Outstanding Credit Exposure) existing from time to time between (a) the amount
of the Revolving Commitment (as reduced pursuant to Section 2.05), and (b) the
Outstanding Credit Exposure. Such unused fee shall accrue for the period from
the date of this Agreement to and including the Termination Date, and shall be
payable quarterly in arrears.

Section 2.05 Termination or Reduction of the Commitment.

The Commitment may be terminated in whole at any time upon five Business Days’
prior written notice to Lender. Subsequent to July 5, 2013, upon five Business
Days’ prior written notice, Borrower may reduce the Revolving Commitment to an
amount not less than the sum of (i) the aggregate Outstanding Credit Exposure as
of the date of such reduction, (ii) the aggregate principal amount of all
Revolving Loans requested by Borrower and not yet funded as of the date of such
reduction, and (iii) the amount of all Letters of Credit requested by Borrower
and not yet issued as of the date of such reduction. Each such reduction shall
be in an amount that is not less than $1,000,000. All such reductions shall be
completed no later than June 30, 2014 and shall not exceed $10,000,000 in the
aggregate. Once reduced, the Revolver Commitments may not be increased without
the written consent of Borrower and Lender. Such notice of termination or
reduction may be conditioned upon the effectiveness of other transactions, in
which case, such notice may be revoked by Borrower with notice to Lender if such
condition is not satisfied. Upon termination of the Revolving Commitment, all of
the Obligations shall become immediately due and payable.

Section 2.06 Waivers

 

  (a) The obligations of Borrower hereunder shall be absolute and unconditional;
Borrower unconditionally and irrevocably waives, to the extent permitted by
applicable law, each and every defense which, under principles of guarantee or
suretyship law or otherwise, would operate to impair or diminish such liability;
and nothing whatsoever except actual full payment and performance to Lender of
such obligations shall operate to discharge the liability of Borrower hereunder.

 

  (b)

Borrower hereby unconditionally waives, to the extent permitted by applicable
law (i) presentment, notice of dishonor, protest, demand for payment and all
notices of any kind, including without limitation: notice

 

- 22 -



--------------------------------------------------------------------------------

  of acceptance hereof; notice of the creation of any of the Obligations; notice
of nonpayment, nonperformance or other default on any of the Obligations; and
notice of any action taken to collect upon or enforce any of the Obligations;
and (ii) any setoffs or counterclaims against Lender which would otherwise
impair Lender’s rights against Borrower hereunder.

ARTICLE III

ADMINISTRATION OF CREDIT

Section 3.01 Interest on Loans.

Each Revolving Loan shall bear interest on the outstanding principal amount
thereof from the applicable Borrowing Date at a rate per annum equal to the CB
Floating Rate minus the Applicable Margin or the Adjusted LIBOR Rate according
to the terms of this Article III. The unpaid principal balance of the Revolving
Loans may be comprised of CBFR Rate Loans and/or LIBOR Rate Loans as elected by
Borrower from time to time in accordance with the procedures set forth below;
provided, however, that each LIBOR Rate Loan must be in a minimum amount of
$1,000,000 or a multiple of $100,000 in excess of that amount; provided,
further, that no election of a LIBOR Rate Loan shall become effective if any
Default or Event of Default has occurred and is continuing; and provided,
further, that no more than five (5) different Interest Periods for LIBOR Rate
Loans may be outstanding at any one time. Each notice of election of a LIBOR
Rate Loan shall be irrevocable.

Section 3.02 Borrowing Procedure.

Borrower may request a Revolving Loan by written notice in the form of Exhibit
3.02 annexed hereto, which notices will be irrevocable, to Lender not later than
11:00 a.m., San Francisco time, on the proposed Borrowing Date, or, in the case
of a LIBOR Rate Loan, not less than three Business Days before the proposed
Borrowing Date. Each such request will be effective upon receipt by Lender and
will specify (i) the amount of the requested Loan; (ii) the proposed Borrowing
Date; (iii) whether such Loan will bear interest at the CB Floating Rate minus
the Applicable Margin or at the Adjusted LIBOR Rate; and (iv) in the case of a
LIBOR Rate Loan, the Interest Period therefor.

Section 3.03 Conversion.

Borrower may elect from time to time, subject to the terms and conditions of
this Agreement, to convert all or a portion of a CBFR Rate Loan into a LIBOR
Rate Loan or to convert all or a portion of a LIBOR Rate Loan into a CBFR Rate
Loan; provided, however, that any conversion of a LIBOR Rate Loan will occur on
the last day of the Interest Period applicable thereto.

Section 3.04 Automatic Conversion.

A CBFR Rate Loan will continue as a CBFR Rate Loan unless and until converted
into a LIBOR Rate Loan. At the end of the applicable Interest Period for a LIBOR

 

- 23 -



--------------------------------------------------------------------------------

Rate Loan, such LIBOR Rate Loan will automatically be converted into a CBFR Rate
Loan unless Borrower shall have given Lender notice in accordance with
Section 3.05 requesting that, at the end of such Interest Period, all or a
portion of such LIBOR Rate Loan be continued as a LIBOR Rate Loan for an
additional Interest Period.

Section 3.05 Conversion and Continuation Procedure.

Borrower will give Lender written notice in the form of Exhibit 3.05 annexed
hereto, which notices will be irrevocable, of each conversion of a CBFR Rate
Loan or continuation of a LIBOR Rate Loan not later than 11:00 a.m., San
Francisco time, on a Business Day which is not less than three Business Days
before the date of the requested conversion or continuation, specifying (i) the
requested date (which must be a Business Day) of such conversion or
continuation; (ii) the amount of the loan to be converted or continued;
(iii) whether such loan currently bears interest at the CBFR Rate minus the
Applicable Margin or the Adjusted LIBOR Rate; and (iv) the duration of the
Interest Period to be applicable thereto.

Section 3.06 Basis for Determining Interest Rate Inadequate or Unfair.

If with respect to an Interest Period for any LIBOR Rate Loan:

(a) Lender determines in good faith (which determination will be binding and
conclusive on Borrower) that by reason of circumstances affecting the London
interbank market adequate and reasonable means do not exist for ascertaining the
applicable LIBOR Rate; or

(b) Lender reasonably determines (which determination will be binding and
conclusive on Borrower) that the Adjusted LIBOR Rate will not adequately and
fairly reflect the cost of maintaining or funding such LIBOR Rate Loan for such
Interest Period, or that the making or funding of LIBOR Rate Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lender materially affects LIBOR Rate Loans;

then, (a) Lender will promptly notify Borrower thereof, and (b) so long as such
circumstances continue, Lender will not be under any obligation to make any new
LIBOR Rate Loan so affected.

Section 3.07 Changes in Law Rendering Certain Loans Unlawful.

In the event that any Regulatory Change should make it (or, in the good faith
judgment of Lender, should raise substantial questions as to whether it is)
unlawful for such Lender to make, maintain or fund a LIBOR Rate Loan, (i) Lender
will promptly notify Borrower; (ii) the obligation of Lender to make LIBOR Rate
Loans shall, upon the effectiveness of such event, be suspended for the duration
of such unlawfulness; and (iii) upon such notice, any outstanding LIBOR Rate
Loan will automatically convert into a CBFR Rate Loan.

 

- 24 -



--------------------------------------------------------------------------------

Section 3.08 Increased Costs.

If any Regulatory Change,

(a) shall subject Lender to any tax (other than Excluded Taxes), duty or other
charge with respect to any of its loans hereunder, or shall change the basis of
taxation of payments to Lender of the principal or interest on its loans
hereunder, or any other amounts due under this Agreement in respect of such
loans, or its obligation to make loans hereunder;

(b) shall impose, modify or make applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve included in the determination of the Adjusted
LIBOR Rate), special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by, Lender; or

(c) shall impose on Lender any other condition affecting its loans hereunder;

and the result of any of the foregoing is to increase the cost to (or in the
case of Regulation D or any other analogous law, rule or regulation, to impose a
cost on) Lender of making or maintaining any loans hereunder, or to reduce the
amount of any sum received or receivable by Lender under this Agreement and any
document or instrument related hereto; then within ten (10) Business Days of
receipt of notice from Lender (which notice shall be sent to Borrower and shall
be accompanied by a statement setting forth in reasonable detail the basis of
such increased cost or other effect on the loans), Borrower shall pay directly
to Lender such additional amount or amounts as will compensate Lender for such
increased cost or such reduction.

Section 3.09 Capital Adequacy.

If any Regulatory Change affects the treatment of any loan hereunder as an asset
or other item included for the purpose of calculating the appropriate amount of
capital to be maintained by Lender or any corporation controlling Lender and has
the effect of reducing the rate of return on Lender’s or such corporation’s
capital as a consequence of the obligations of Lender hereunder to a level below
that which Lender or such corporation could have achieved but for such
Regulatory Change (taking into account Lender’s or such corporation’s policies
with respect to capital adequacy) by an amount deemed in good faith by Lender to
be material, then Borrower shall pay to Lender, within ten (10) Business Days of
a written notice from Lender (which notice shall be sent to Borrower and shall
be accompanied by a statement setting forth in reasonable detail the basis of
such increased cost or other effect on the loans), such additional amount or
amounts as will compensate Lender or such corporation, as the case may be, for
such reduction.

Section 3.10 Limitation on Prepayment.

A CBFR Rate Loan may be prepaid at the option of Borrower in whole or in part on
any interest payment date without premium or penalty. A LIBOR Rate Loan may be
prepaid at any time at the option of Borrower; provided, however, that
prepayment prior to the last day of the Interest Period applicable thereto will
require the payment by Borrower of the amount (if any) required by Section 3.11.
All prepayments shall be accompanied by interest accrued on the amount prepaid
through the date of prepayment.

 

- 25 -



--------------------------------------------------------------------------------

Section 3.11 Funding Losses.

Borrower hereby agrees that upon demand by Lender (which demand shall be sent to
Borrower and shall be accompanied by a statement setting forth in reasonable
detail the basis for the calculations of the amount being claimed) Borrower will
indemnify Lender against any loss or expense which Lender may sustain or incur
(including, without limitation, any net loss or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by Lender to
fund or maintain LIBOR Rate Loans and any loss of anticipated return), as
reasonably determined by Lender, as a result of (i) any payment, prepayment or
conversion of any LIBOR Rate Loan on a date other than the last day of an
Interest Period for such loan whether or not required by any other provisions of
this Agreement, or (ii) any failure of Borrower to obtain a LIBOR Rate Loan on a
Borrowing Date or to convert a CBFR Rate Loan to a LIBOR Rate Loan or to
continue a LIBOR Rate Loan at the end of any Interest Period, as specified by
Borrower in a notice to Lender as set forth above.

Section 3.12 Conclusiveness of Statements.

A certificate of Lender setting forth in reasonable detail the calculation of
the amount or amounts necessary to compensate such Lender or any corporation
controlling Lender, as the case may be, as specified in Section 3.08, 3.09, 3.10
and 3.11 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

Section 3.13 Survival of Provisions.

The provisions of Sections 3.08, 3.09 and 3.11 shall survive the obligation of
Lender to extend credit under this Agreement and the repayment of the Loans and
the Letter of Credit Obligations; provided that Borrower shall not be under any
obligation to compensate Lender under Section 3.08 or 3.09 above with respect to
increased costs or reductions arising from any period prior to the date that is
180 days prior to the date of such request if Lender knew or could reasonably
have been expected to be aware of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would in
fact result in a claim for increased compensation by reason of such increased
costs or reductions; provided further that the foregoing limitation shall not
apply to any increased costs or reductions arising out of the retroactive
application of any law, regulation, rule, guideline or directive.

Section 3.14 Computations of Interest.

All computations of interest and other amounts due hereunder and fees and other
amounts due under this Agreement will be based on a 360-day year using the
actual number of days occurring in the period for which such interest, fees or
other amounts are payable.

Section 3.15 Payments; Loan Accounts.

(a) Interest on all loans will be due and payable (i) in the case of a CBFR Rate
Loan, monthly beginning on the last Business Day of the month in which Borrower

 

- 26 -



--------------------------------------------------------------------------------

obtains such CBFR Rate Loan and on the last Business Day of each month
thereafter; (ii) in the case of a LIBOR Rate Loan, on the last Business Day of
the applicable Interest Period (except that if the Interest Period is longer
than three months, interest shall also be payable on the last Business Day of
every third month in such Interest Period); and (iii) in the case of any loan,
at the respective maturity of such loan, whether by acceleration or otherwise.
All payments and prepayments of principal, interest and fees under this
Agreement shall be made to Lender prior to 3:00 p.m., San Francisco time, in
immediately available funds.

(b) The Loans and the Letters of Credit shall be evidenced by one or more
accounts or records maintained by Lender or Issuing Bank, as the case may be, in
the ordinary course of business. The accounts or records maintained by Lender
and the Issuing Bank shall be conclusive absent manifest error of the amount of
the Loans made by Lender to Borrower and the Letters of Credit issued for the
account of Borrower, and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of Borrower hereunder to pay any amount owing with respect to the
Loans or any Letter of Credit.

Section 3.16 Interest Following Event of Default.

From and after the occurrence and during the continuance of an Event of Default,
the unpaid principal amount of all loans and all other amounts due and unpaid
under this Agreement will bear interest until paid computed at a rate equal to
2% per annum in excess of the rate or rates otherwise payable hereunder.

Section 3.17 Deposits; Set Off.

Subject to any limitations set forth in the Pledge and Security Agreement,
Borrower grants Lender, as security for the Obligations, a lien and security
interest in any and all monies, balances, accounts and deposits (including
certificates of deposit) of Borrower at Lender now or at any time hereafter. If
any Event of Default occurs hereunder or any attachment of any balance of
Borrower occurs, Lender may offset and apply any such security toward the
payment of the Obligations, whether or not such Obligations, or any part
thereof, shall then be due. Promptly upon its charging any account of Borrower
pursuant to this Section, Lender shall give Borrower notice thereof.

Section 3.18 Authorization for Direct Payments (ACH Debits).

To effectuate any payment due under this Agreement or under any other Loan
Agreement, Borrower hereby authorizes Lender to initiate debit entries to
Borrower’s Designated Account and to debit the same to such account. This
authorization to initiate debit entries shall remain in full force and effect
until Lender has received written notification of its termination in such time
and in such manner as to afford Lender a reasonable opportunity to act on it.
Borrower acknowledges: (1) that such debit entries may cause an overdraft of
such account which may result in Bank’s refusal to honor items drawn on such
account until adequate deposits are made to such account; (2) that Bank is under
no duty or obligation to initiate any debit entry for any purpose; and (3) that
if a debit is not made because the above-referenced account does not have a
sufficient available balance, or otherwise, the payment may be late or past due.

 

- 27 -



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS OF BORROWING

Without limiting any of the other terms of this Agreement, Lender shall not be
required to make any Loan or other extension of credit to or on behalf of
Borrower or issue any Letter of Credit hereunder:

Section 4.01 Representations.

Unless the representations and warranties contained in Article V hereof continue
to be true and correct in all material respects on the date of such loan or
extension of credit, except to the extent that any representation or warranty
refers to an earlier date, in which case, such representation or warranty shall
be true and correct in all material respects on such earlier date; and no
Default or Event of Default hereunder shall have occurred and be continuing.

Section 4.02 Guaranty.

Unless prior to the initial extension of credit hereunder, the Guarantor shall
have executed and delivered to Lender the Guaranty in form and substance
acceptable to Lender.

Section 4.03 Pledge and Security Agreement.

Unless prior to the initial extension of credit hereunder, the Borrower and the
Guarantor shall have executed and delivered to Lender the Pledge and Security
Agreement in form and substance acceptable to Lender.

Section 4.04 Intellectual Property Agreement.

Unless prior to the initial extension of credit hereunder, each of the Loan
Parties, as applicable, shall have executed and delivered to Lender appropriate
Intellectual Property Security Agreements covering all rights of the Loan
Parties in and to patents and trademarks as disclosed in the Pledge and Security
Agreement, in form and substance acceptable to Lender, for filing in the U.S.
Patent and Trademark Office.

Section 4.05 Filings.

Unless any documents (including, without limitation, financing statements)
required to be filed, registered or recorded in order to create, in favor of
Lender, perfected security interests in the collateral in the jurisdictions
listed on Schedule H to the Pledge and Security Agreement shall have been
properly filed, registered or recorded in each office in each such jurisdiction
which such filings, registrations and recordations are required, in each case,
to

 

- 28 -



--------------------------------------------------------------------------------

the extent required by the Pledge and Security Agreement; Lender shall have
received acknowledgment copies of all such filings, registrations and
recordations stamped by the appropriate filing, registration or recording
officer (or, in lieu thereof, other evidence satisfactory to Lender that all
such filings, registrations and recordations have been made); and Lender shall
have received such evidence as it may deem satisfactory that all necessary
filing, recording and other similar fees, and all taxes and other expenses
related to such filings, registrations and recordings have been paid in full.

Section 4.06 Priority.

Unless Lender shall have received, in form and substance satisfactory to Lender,
(i) payoff statements and lien releases reasonably requested by Lender and
(ii) such lien searches and other evidence of lien priority covering the
security interest granted to Lender hereunder as Lender may require.

Section 4.07 Counsel Opinion.

Unless prior to the initial extension of credit hereunder Lender shall have
received from counsel to the Loan Parties, satisfactory opinions as to such
matters relating to the Loan Parties, the validity and enforceability of this
Agreement, the Loans to be made hereunder and the other Loan Documents as Lender
shall reasonably require. The Loan Parties shall execute and/or deliver to
Lender or its counsel such documents concerning their corporate status and the
authorization of such transactions as may be requested.

Section 4.08 Borrowing Base Certificate.

Unless Lender shall have received a Borrowing Base Certificate in the form of
Exhibit 4.09 hereto, certified by the chief financial officer of the Borrower
(a) with respect to the initial credit extension, dated as of a date not earlier
than five Business Days prior to such credit extension, and (b) with respect to
each credit extension, a current Borrowing Base Certificate as provided in
Section 7.06(c).

Section 4.09 Proceedings Satisfactory.

Unless all proceedings taken in connection with the transactions contemplated by
this Agreement, and all instruments, authorizations and other documents
applicable thereto, shall be satisfactory in form and substance to Lender and
its counsel.

Section 4.10 Other Documents.

Unless the Loan Parties shall have executed and delivered to Lender such other
documents as Lender may in its sole discretion require.

 

- 29 -



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

In order to induce Lender to make the Loans and other financial accommodations
as provided herein, Borrower represents and warrants to Lender as follows as of
the date of this Agreement and each request by Borrower for a Loan or other
extension of credit hereunder shall constitute a representation and warranty by
Borrower that all such representations and warranties remain true in all
material respects on and as of the date of such requested Loan or extension of
credit, except as disclosed by Borrower in the applicable Loan request or in the
Disclosure Letter and except to the extent any representation or warranty refers
to an earlier date, in which case, such representation or warranty shall be true
and correct in all material respects on such earlier date:

Section 5.01 Organization.

Borrower and each of the other Loan Parties is duly organized and existing, to
the extent applicable, in good standing or active status under the laws of the
jurisdiction under which it was formed or organized, and has all requisite power
and authority, corporate or otherwise, to conduct its business and to own its
properties. As of the date hereof, Borrower has no Subsidiaries other than those
listed on Schedule 5.01 of the Disclosure Letter, which may be updated from time
to time by written notice from Borrower to Lender provided that Borrower is in
compliance with Section 7.09 and Section 7.10 hereof. Borrower is duly licensed
or qualified to do business in all jurisdictions in which such qualification is
required, and failure to so qualify could reasonably be expected to result in a
Material Adverse Change.

Section 5.02 Authority.

The execution, delivery and performance of the Loan Documents are within the
corporate or limited liability company powers of Borrower, have been duly
authorized by all necessary action by the Borrower and do not and will not
(i) require any consent or approval of the equity holders of Borrower which has
not been obtained, (ii) violate any provision of the Organizational Documents of
Borrower or of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Borrower or any Subsidiary; (iii) require the consent or approval of, or filing
or registration with, any governmental body, agency or authority (other than the
filing of the UCC-1 Financing Statements and other filings to perfect the
security interests created by the Pledge and Security Agreement); or (iv) result
in a breach of or constitute a default under, or result in the imposition of any
lien, charge or encumbrance upon any property of Borrower or any Subsidiary
pursuant to, any indenture or other agreement or instrument under which Borrower
or any Subsidiary is a party or by which it or its properties may be bound or
affected. This Agreement constitutes, and each of the Loan Documents when
executed and delivered hereunder will constitute, legal, valid and binding
obligations of Borrower or other signatory enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy or similar
laws affecting the enforceability of creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

- 30 -



--------------------------------------------------------------------------------

Section 5.03 Investment Company Act of 1940.

Neither Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

Section 5.04 Employee Retirement Income Security Act.

Neither Borrower nor any Subsidiary maintains any Plan or is required to
contribute on behalf of its employees to any Plan. Neither Borrower nor any
Subsidiary is a member of any Multiemployer Plan.

Section 5.05 Financial Statements.

The consolidated balance sheets of the Borrower and its Subsidiaries as of
December 31, 2011, and the consolidated statements of operations and cash flow
of the Borrower and its Subsidiaries for the year ended on that date, as audited
by PricewaterhouseCoopers LLP and heretofore furnished to Lender, are correct
and complete and fairly present in all material respects the financial condition
of the Borrower and such Subsidiaries as of December 31, 2011, and the results
of their operations for the fiscal year ended on that date. There has been no
Material Adverse Change since the date of the last financial statements provided
by Borrower to Lender. The unaudited consolidated balance sheets of the Borrower
and its Subsidiaries as of March 31, 2012, and the unaudited consolidated
statements of operations and cash flow of the Borrower and its Subsidiaries for
the three-month period ended on that date, as prepared by management and
heretofore furnished to Lender, are correct and complete and fairly present in
all material respects the financial condition of Borrower and such Subsidiaries
as of March 31, 2012, and the results of their operations for the three-month
period ended on that date, subject to the absence of footnotes and audit and
other normal year-end adjustments.

Section 5.06 Dividends and Redemptions.

As of the date of this Agreement, Borrower has not, since December 31, 2011,
paid or declared any dividend, or made any other Distribution on account of any
shares of any class of its stock, or redeemed, purchased or otherwise acquired,
directly or indirectly, any shares of any class of its stock. As of the date of
this Agreement, Borrower is not a party to any agreement which may require it to
redeem, purchase or otherwise acquire any shares of any class of its stock.

Section 5.07 Liens.

Borrower and each Subsidiary has good and marketable title to all of its assets,
real and personal, free and clear of all Liens, except Permitted Liens. All
owned and leased buildings and equipment of Borrower and its Subsidiaries are in
good condition, repair and working order in all material respects (subject to
normal wear and tear and obsolescence) and, to the best of Borrower’s knowledge
and belief, conform in all material respects to all applicable laws, regulations
and ordinances.

 

- 31 -



--------------------------------------------------------------------------------

Section 5.08 Taxes.

Except as expressly disclosed in the financial statements referred to in
Section 5.05 above, as of the date of this Agreement, neither Borrower nor any
Subsidiary has any material outstanding unpaid tax liability (except for taxes
which are currently accruing from current operations and ownership of property,
which are not delinquent or are currently being contested in good faith by
appropriate proceeding and for which Borrower or such Subsidiary, as applicable,
has set aside on its books adequate reserves), and no material tax deficiencies
have been proposed or assessed against Borrower or any Subsidiary (except for
taxes which are currently being contested in good faith by appropriate
proceeding and for which Borrower or such Subsidiary, as applicable, has set
aside on its books adequate reserves).

Section 5.09 Absence of Litigation.

Except as set forth on Schedule 5.09 of the Disclosure Letter, neither Borrower
nor any Subsidiary is a party to any litigation or administrative proceeding,
nor so far as is known by Borrower is any litigation or administrative
proceeding threatened in writing against it or any Subsidiary, which in either
case (i) relates to the execution, delivery or performance of this Agreement or
any of the Loan Documents, or (ii) could, if adversely determined, reasonably be
expected to cause any Material Adverse Change.

Section 5.10 Absence of Default.

As of the date of this Agreement, no event has occurred which either of itself
or with the lapse of time or the giving of notice or both, would give any
creditor of Borrower or any Subsidiary the right to accelerate the maturity of
any Indebtedness of Borrower or any Subsidiary. Neither Borrower nor any
Subsidiary is in default under any other lease, agreement or instrument, or any
law, rule, regulation, order, writ, injunction, decree, determination or award,
non-compliance with which could reasonably be expected to cause a Material
Adverse Change.

Section 5.11 No Burdensome Agreements.

Except as set forth on Schedule 5.11 of the Disclosure Letter, as it may be
updated from time to time by written notice from Borrower to Lender, neither
Borrower nor any Subsidiary is a party to any agreement, instrument or
undertaking, or subject to any other restriction, (i) which could reasonably be
expected to cause a Material Adverse Change, or (ii) under or pursuant to which
Borrower or any Subsidiary is or will be required to place (or under which any
other person may place) a Lien (other than a Permitted Lien) upon any of its
properties securing Indebtedness either upon demand or upon the happening of a
condition, with or without such demand.

Section 5.12 Trademarks, etc.

Borrower and its Subsidiaries possess or is licensed to use adequate trademarks,
trade names, copyrights, patents, permits, service marks and licenses, or rights
thereto, for the present and planned future conduct of their respective
businesses substantially as now conducted, without any known conflict with the
rights of others which could reasonably be expected to cause a Material Adverse
Change.

 

- 32 -



--------------------------------------------------------------------------------

Section 5.13 Leases.

Except as set forth on Schedule 5.13 of the Disclosure Letter, neither Borrower
nor any Subsidiary is a party to any lease or similar arrangement (other than
Capitalized Leases to the extent permitted hereunder), except those permitted by
Section 6.09 hereof.

Section 5.14 Partnerships; Joint Ventures.

Neither Borrower nor any Subsidiary is a member of any partnership or joint
venture, except as permitted pursuant to Section 6.10 hereof.

Section 5.15 Full Disclosure.

When taken as a whole together with Borrower’s filings with the SEC, no
information, exhibit or report furnished by Borrower or any Subsidiary to Lender
in connection with the negotiation or execution of this Agreement contained any
material misstatement of fact as of the date when made or omitted to state a
material fact necessary to make the statements contained therein not misleading
as of the date when made, provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood and agreed that forecasts and projections are subject to
contingencies and no insurance can be given that any forecast or projection will
be realized).

Section 5.16 Fiscal Year.

The fiscal year of Borrower and each Subsidiary ends on December 31 of each
year.

Section 5.17 Environmental Matters.

Except as set forth on Schedule 5.17 of the Disclosure Letter:

 

  (a) To Borrower’s knowledge, there are no conditions which could reasonably be
expected to subject Borrower or any Subsidiary to damages, penalties, injunctive
relief or cleanup costs under any Environmental Laws or which require or could
reasonably be expected to require cleanup, removal, remedial action or other
response pursuant to Environmental Laws by Borrower or any Subsidiary, in each
case, that could reasonably be expected to cause a Material Adverse Change;

 

  (b) Neither Borrower nor any Subsidiary is subject to any judgment, decree,
order or citation related to or arising out of Environmental Laws and neither
Borrower nor any Subsidiary has been named or listed as a potentially
responsible party by any Governmental Authority in a matter arising under any
Environmental Laws that could reasonably be expected to cause a Material Adverse
Change; and

 

- 33 -



--------------------------------------------------------------------------------

  (c) Borrower and each Subsidiary has all permits, licenses and approvals
required under Environmental Laws where the failure to obtain such permits,
licenses and approvals could reasonably be expected to cause a Material Adverse
Change.

Section 5.18 Solvency.

As of the date of this Agreement, and immediately prior to and after giving
effect to the issuance of each Letter of Credit and the advance of each Loan
hereunder and the use of the proceeds thereof, (a) the assets of Borrower and
Guarantor will exceed their respective liabilities and (b) each of Borrower and
Guarantor will be solvent, will be able to pay its debts as they mature, will
own property with fair salable value greater than the amount required to pay its
debts and will have capital sufficient to carry on its business as then
constituted.

ARTICLE VI

NEGATIVE COVENANTS

While any part of the credit granted to Borrower is available and while any part
of the principal of or interest on any Loan or any of the other Obligations
(other than contingent obligations not yet payable and Banking Services
Obligations subject to cash collateralization or other arrangements reasonably
satisfactory to Lender or the Issuing Bank) remains unpaid, Borrower shall not
do any of the following, or permit any Subsidiary to do any of the following,
without the prior written consent of Lender:

Section 6.01 Restriction of Indebtedness.

Create, incur, assume or have outstanding any Indebtedness, except:

 

  (a) the Obligations under this Agreement and the other Loan Documents;

 

  (b) other Indebtedness listed on Schedule 6.01 to the Disclosure Letter, and
any extensions, refinancings, renewals and replacements of such Indebtedness,
provided that the principal amount of such Indebtedness shall not be increased;

 

  (c) Indebtedness secured by Liens described in clause (4) of the definition of
“Permitted Liens”, provided such Indebtedness does not exceed an aggregate of
$2,000,000 outstanding at any one time;

 

  (d) Intercompany debt arising from notes, loans or advances permitted pursuant
to Section 6.05(c) and Section 6.05(h) of this Agreement;

 

  (e) Guaranties by any Subsidiary of Indebtedness of Borrower, guaranties of
any Subsidiary (other than Guarantor) of Indebtedness of any other Subsidiary,
and guaranties by any Loan Party of Indebtedness of any other Loan Party;

 

- 34 -



--------------------------------------------------------------------------------

  (f) Indebtedness of any Person that becomes a Subsidiary after the date hereof
pursuant to an Acquisition, to the extent permitted pursuant to Section 6.05(n);
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary, is not created in contemplation of or in connection with such Person
becoming a Subsidiary;

 

  (g) Other unsecured Indebtedness with an aggregate outstanding principal
amount not to exceed $1,000,000 at any time;

 

  (h) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds or from the endorsement of instruments for
collection in the ordinary course of business;

 

  (i) Indebtedness arising in connection with customary cash management services
and from the honoring by a bank or financial institution of a check, draft or
similar instrument drawn against insufficient funds, in each case in the
ordinary course of business; provided that such Indebtedness is extinguished
within five (5) Business Days after its incurrence;

 

  (j) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;

 

  (k) Indebtedness consisting of Permitted Derivative Obligations;

 

  (l) Customary indemnification obligations pursuant to factoring or similar
arrangements pursuant to a Permitted Factoring Agreement; and

 

  (m) Subordinated Debt.

Section 6.02 Restriction on Liens.

Create or permit to be created or allow to exist any Lien on any property or
asset now owned or hereafter acquired by Borrower or any Subsidiary, except
Permitted Liens.

Section 6.03 Sale and Leaseback.

Enter into any agreement providing for the leasing by Borrower or a Subsidiary
of property which has been or is to be sold or transferred by Borrower or a
Subsidiary to the lessor thereof, or which is substantially similar in purpose
to property so sold or transferred.

 

- 35 -



--------------------------------------------------------------------------------

Section 6.04 Dividends and Redemptions.

Pay or declare any dividend, or make any other distribution on account of any
shares of any class of its stock or other equity interests, or redeem, purchase
or otherwise acquire directly or indirectly, any shares of any class of its
stock or other equity interests (collectively, “Distributions”), except for (the
following are referenced to herein as “Permitted Distributions”):

 

  (a) Distributions payable in shares of stock or other equity interests of
Borrower;

 

  (b) Distributions paid to Borrower by any Subsidiary;

 

  (c) Distributions paid to any Loan Party by any other Loan Party;

 

  (d) Distributions paid by any Subsidiary that is not a Loan Party to Borrower
or any Subsidiary;

 

  (e) Borrower may make non-cash Distributions pursuant to and in accordance
with stock option plans or other benefit plans for management, employees or
other eligible service providers of the Borrower and its Subsidiaries, including
net share settlements for the benefit of the participant income tax obligations
in connection with vesting stock grants;

 

  (f) Borrower may repurchase fractional shares of its Equity Interests arising
out of stock dividends, splits or combinations or business combinations;

 

  (g) Borrower may receive or accept the return to the Borrower of its shares of
stock or other equity interests constituting a portion of the purchase price
consideration in settlement of indemnification claims;

 

  (h) payments or distributions to dissenting stockholders required by
applicable law; and

 

  (i) other Distributions not to exceed $500,000 in any fiscal year provided
that no Default or Event of Default shall have occurred, or would occur after
giving effect to such distribution.

Section 6.05 Acquisitions and Investments.

Make any Acquisition or Investment, except:

 

  (a) Investments in cash and Cash Equivalents;

 

  (b) loans and advances made to employees and agents in the ordinary course of
business, such as travel and entertainment advances and similar items;

 

- 36 -



--------------------------------------------------------------------------------

  (c) Intercompany notes, loans and advances between any Loan Party and any
Affiliate of such Loan Party, provided that the aggregate outstanding amount
thereof (valued at the amount of the original investment, without adjustment for
any gain or loss) shall not at any time exceed $5,000,000;

 

  (d) credit extended to customers in the ordinary course of business on
customary trade terms;

 

  (e) Investments listed on Schedule 6.05 of the Disclosure Letter, provided
that such Investments shall not be increased;

 

  (f) other Investments in an aggregate amount not to exceed $1,000,000 in any
fiscal year;

 

  (g) Investments consisting of Permitted Derivative Obligations;

 

  (h) Investments (i) by a Loan Party into a Subsidiary which is not a Loan
Party in an amount not to exceed the Threshold Amount in any fiscal year,
(ii) by a Loan Party into another Loan Party, and (iii) by a Subsidiary which is
not a Loan Party into another Subsidiary or a Loan Party;

 

  (i) Investments by the Borrower and its Subsidiaries existing on the date
hereof in the equity interests of its Subsidiaries as set forth on Schedule 6.05
of the Disclosure Letter;

 

  (j) guarantees constituting Indebtedness permitted by Section 6.01;

 

  (k) any prepayments and other credits to suppliers or vendors made in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss or in connection with a
bankruptcy or reorganization;

 

  (l) Investments of any Person that becomes a Subsidiary after the date hereof,
provided that (i) such Investments exist at the time that such Person becomes a
Subsidiary and (ii) such Investments were not made in anticipation of such
Person becoming a Subsidiary;

 

  (m) Investments permitted under Section 6.06; and

 

  (n)

Acquisitions meeting the following criteria: (i) the Person or assets being
acquired shall be in the same line or lines of business as Borrower or in a line
of business reasonably related thereto; (ii) the board of directors or other
governing body of the selling party shall have approved the Acquisition;
(iii) no additional Indebtedness shall be incurred in connection with such
Acquisition, except for Indebtedness that exists at the time such Person becomes
a Subsidiary and is not created in

 

- 37 -



--------------------------------------------------------------------------------

  contemplation of or in connection with such Person becoming a Subsidiary, to
the extent permitted in this Section 6.05(n); (iv) Borrower shall furnish to
Lender, at least 5 Business Days prior to the closing of such Acquisition, a
closing statement showing sources and uses of funds for such Acquisition and pro
forma financial statements of Borrower and its Subsidiaries in reasonable detail
giving effect to the Acquisition showing compliance with Section 7.01 hereof
upon closing of the Acquisition; (v) the aggregate total consideration paid by
Borrower in cash and other property (including earnouts or other contingent
purchase price adjustments and any additional Indebtedness permitted to be
incurred in connection with such Acquisitions pursuant to Section 6.01(f)) for
any such Acquisitions shall not exceed $12,500,000 during the term of this
Agreement, (vi) with respect to an Acquisition of a general partnership
interest, Borrower shall not be a general partner in a partnership or otherwise
have unlimited liability for the obligations of any partnership or joint
venture; (vii) no Default or Event of Default shall have occurred, or would
occur after giving effect to the Acquisition; and (viii) the representations and
warranties set forth in Article V will be true and correct before and after
giving effect to such Acquisition.

Section 6.06 Liquidation; Merger; Disposition of Assets.

Liquidate or dissolve, except that a (i) Loan Party may liquidate or dissolve
provided that its assets are transferred to another Loan Party and (ii) any
other Subsidiary may liquidate or dissolve provided that its assets are
transferred to a Loan Party or another Subsidiary; or merge with or into or
consolidate with or into any other corporation or entity except (i) pursuant to
an Acquisition permitted under this Agreement provided that the Borrower is the
surviving entity or (ii) a merger of a wholly-owned Subsidiary into Borrower or
another wholly-owned Subsidiary or a merger of one Loan Party with or into
another Loan Party; or sell, lease, transfer or otherwise dispose of all or any
substantial part of its property, assets or business (other than Permitted
Dispositions), or any stock of any Loan Party or any Subsidiary.

Section 6.07 Accounts Receivable.

Discount or sell with recourse, or sell for less than the face amount thereof,
any of its notes or accounts receivable, whether now owned or hereafter
acquired, except for (a) transactions pursuant to Permitted Factoring Agreements
and (b) discounts made in the ordinary course of business and consistent with
past practices.

Section 6.08 Leases.

Incur or permit to be outstanding lease or rental obligations as lessee of real
or personal property under leases which are not Capitalized Leases, exceeding in
the aggregate (for Borrower and all Subsidiaries) for any fiscal year of the
Borrower, $12,500,000.

Section 6.09 Affiliates.

Suffer or permit any transaction with any Affiliate, except:

 

- 38 -



--------------------------------------------------------------------------------

  (a) on terms not less favorable to Borrower or Subsidiary than would be usual
and customary in similar arms-length transactions with non-affiliated persons.

 

  (b) the payment of reasonable fees, compensation or employee benefit
arrangements to, and any indemnity provided for the benefit of, directors of
Borrower in the ordinary course of business and consistent with industry
practice;

 

  (c) the payment of compensation to officers and other employees of Borrower in
the ordinary course of business and consistent with industry practice;

 

  (d) severance arrangements entered into in the ordinary course of business and
consistent with industry practice;

 

  (e) transactions permitted under Sections 6.01, 6.04, 6.05 and 6.06; and

 

  (f) service, cost-sharing, subscription and management agreements entered into
between or among Borrower or any Subsidiary in the ordinary course of business,
consistent with past practices and on an arm’s-length basis.

Section 6.10 Partnerships; Joint Ventures.

Become a member of any partnership or joint venture, except as permitted in
Section 6.05(f).

Section 6.11 Fiscal Year.

Change its fiscal year.

Section 6.12 Liens on Foreign Subsidiaries.

Permit any foreign Subsidiary to create or permit to exist any Lien on its
assets, other than Permitted Liens.

Section 6.13 Derivatives.

Enter into any Derivative Contract except Permitted Derivative Obligations.

Section 6.14 Restrictive Agreements.

Enter into, or permit to exist, any agreement or other arrangement that
prohibits, restricts, or imposes any condition upon (a) the ability of Borrower
or any Subsidiary to create, incur, or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to Borrower or any other Subsidiary or to guaranty
indebtedness of Borrower or any other Subsidiary, provided that (i) the
foregoing shall not apply

 

- 39 -



--------------------------------------------------------------------------------

to restrictions imposed by law or by this Agreement or the other Loan Documents,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is, or the assets that are, to be sold and such sale is a
Permitted Disposition, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to a Permitted Lien
if such restrictions or conditions apply only to the property or assets subject
to such Permitted Lien, (iv) the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment,
subletting or encumbrance thereof, provided that the Loan Parties shall use
commercially reasonable efforts not to enter into leases, licenses and other
contracts containing such provisions and (v) the foregoing shall not apply to
restrictions on cash or other deposits permitted pursuant to the terms of this
Agreement which are imposed by customers of the Borrower or any Subsidiary under
contracts entered into in the ordinary course of business.

ARTICLE VII

AFFIRMATIVE COVENANTS

While any part of the credit granted to Borrower is available and while any part
of the principal of or interest on any Loan or any of the other Obligations
remains unpaid (other than contingent obligations not yet payable and Banking
Services Obligations subject to cash collateralization or other arrangements
reasonably satisfactory to Lender or the Issuing Bank), and unless waived in
writing by Lender, Borrower shall:

Section 7.01 Financial Status.

Maintain:

 

  (a) Consolidated Funded Debt to EBITDA Ratio as of the end of each fiscal
quarter of not more than (a) for each fiscal quarter ending on or before
June 30, 2014, 2.0 to 1.0; and (b) for each fiscal quarter ending thereafter,
1.75 to 1.0; and

 

  (b) Liquidity of not less than $50,000,000 at all times.

Section 7.02 Insurance.

Keep and maintain, at its sole cost and expense: (a) the Collateral insured for
the full insurable value against all hazards and risks ordinarily insured
against by other owners or users of such properties in similar businesses; and
(b) business interruption insurance and public liability and property damage
insurance relating to Borrower’s ownership and use of its assets. All such
policies of insurance shall be in a form, with insurers and in such amounts as
may be reasonably satisfactory to Lender from time to time. Upon Lender’s
request, Borrower shall deliver to Lender a copy of each policy of insurance, or
a certificate of insurance, and evidence of payment of all premiums for each
such policy. Such policies of insurance (except those of public liability) shall
contain a standard form lender’s loss payable clause, in form and substance

 

- 40 -



--------------------------------------------------------------------------------

acceptable to Lender, showing loss payable to Lender, and shall provide that:
(i) the insurance companies shall endeavor to give Lender at least thirty
(30) days written notice before any such policy or policies of insurance shall
be altered or canceled (with the exception of cancellation due to nonpayment of
premium; which will be ten (10) days written notice); and (ii) no act or default
of Borrower or any other Person shall affect the right of Lender to recover
under such policy or policies of insurance in case of loss or damage. Borrower
assigns to Lender and hereby directs all insurers under such policies of
insurance (except those of public liability) to pay all proceeds payable
thereunder and any premium refunds directly to Lender at any time when a Default
or Event of Default has occurred or is continuing. After the occurrence and
during the continuance of an Event of Default, Borrower hereby authorizes Lender
to (a) make, in the name of Borrower or otherwise, settle, and adjust claims
under such policies of insurance and endorse the name of Borrower on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and to apply such proceeds and refunds to restoration of the
Collateral or (b) apply such proceeds and refunds to any unpaid balance of the
Obligations whether or not due, and/or to restoration of the Collateral,
returning any excess to Borrower. Loss of or damage to the Collateral shall not
release Borrower from any of the Obligations. If no Default or Event of Default
has occurred and is continuing, Borrower may directly collect insurance not in
excess of the Threshold Amount, provided that any such proceeds must be applied
toward restoration of the Collateral or the purchase of other assets for use in
Borrower’s business within 180 days after receipt.

Section 7.03 Corporate Existence; Obligations.

Do, and cause each Subsidiary to do, all things necessary to: (i) maintain its
corporate existence (except for mergers permitted by Section 6.06) and all
rights and franchises necessary or desirable for the conduct of its business,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Change; (ii) comply with all applicable laws, rules,
regulations and ordinances, and all restrictions imposed by Governmental
Authorities, including Environmental Laws, except where non-compliance would not
reasonably be expected to cause a Material Adverse Change; and (iii) pay, before
the same become delinquent and before penalties accrue thereon, all material
taxes, assessments and other governmental charges against it or its property,
and all of its material Indebtedness and other liabilities (including without
limitation all liabilities for wages or other compensation of employees), except
to the extent and so long as the same are being contested in good faith by
appropriate proceedings in such manner as not to cause any Material Adverse
Change, with adequate reserves provided for such payments.

Section 7.04 Business Activities.

Continue to carry on its business activities in substantially the manner such
activities are conducted on the date of this Agreement and not make any material
change in the nature of its business.

Section 7.05 Properties.

Keep and cause each Subsidiary to keep its properties (whether owned or leased)
in good condition, repair and working order, ordinary wear and tear and
obsolescence excepted, and make or cause to be made from time to time all
necessary repairs thereto (including external or structural repairs) and
renewals and replacements thereof.

 

- 41 -



--------------------------------------------------------------------------------

Section 7.06 Accounting Records; Reports.

Maintain and cause each Subsidiary to maintain a standard and modern system for
accounting in accordance with GAAP consistently applied throughout all
accounting periods and consistent with those applied in the preparation of the
financial statements referred to in Section 5.05; and furnish to Lender such
information respecting the business, assets and financial condition of Borrower
and its Subsidiaries as Lender may reasonably request and, without request,
furnish to Lender:

 

  (a) Within 45 days after the end of each fiscal quarter of Borrower
(i) consolidated balance sheets of Borrower and its Subsidiaries as of the close
of such quarter and of the comparable quarter in the preceding fiscal year; and
(ii) consolidated statements of income and cash flow of Borrower and its
Subsidiaries for such quarter and for that part of the fiscal year ending with
such quarter and for the corresponding periods of the preceding fiscal year; all
in reasonable detail and certified as true and correct (subject to the absence
of footnotes, and audit and normal year-end adjustments) by the chief financial
officer of the Borrower and accompanied by the compliance certificate required
pursuant to clause (l) of this Section 7.06; and

 

  (b) As soon as available, and in any event within 120 days after the close of
each fiscal year of Borrower, a copy of the audit report for such year and
accompanying consolidated financial statements of Borrower and its Subsidiaries,
as prepared by independent public accountants of recognized standing selected by
Borrower and satisfactory to Lender, which audit report shall be accompanied by
an opinion of such accountants, in form satisfactory to Lender, to the effect
that the same fairly present in all material respects the financial condition of
Borrower and its Subsidiaries and the results of its and their operations as of
the relevant dates thereof and covered thereby; and, when available, copies of
any management letters issued by such accountants in connection with any such
audit and the compliance certificate required pursuant to clause (l) of this
Section 7.06; and

 

  (c)

Within 30 days after each month-end during which any Revolving Loan is
outstanding (for the avoidance of doubt, the deliveries required by this clause
(c) shall not be required at any time when Letters of Credit, but no Revolving
Loans, are outstanding) if , (i) a Borrowing Base Certificate as of the last day
of such month, certified by the chief financial officer of Borrower, (ii) a true
and correct schedule of Borrower’s accounts receivable as of the last day of
such month, stating the debtor’s name and amount owed, whether the debtor is
foreign or domestic, and the age of all accounts receivable by invoice date and
debtor and a reconciliation of

 

- 42 -



--------------------------------------------------------------------------------

  collateral; and, (iii) a true and correct schedule of Borrower’s accounts
payable as of the last day of such month, stating the creditor’s name and amount
owed, and age of all accounts payable by invoice date, and (iv) such additional
documentation as Lender may reasonably request; provided, that Lender may
require Borrower to deliver Borrowing Base Certificates more frequently if an
Event of Default has occurred and is continuing; and

 

  (d) Within 60 days after the end of each fiscal year-end, financial
projections of Borrower and its Subsidiaries for the current fiscal year,
including a quarterly income statement and balance sheet detail; and

 

  (e) Within 45 days after the end of each fiscal quarter of Borrower, true and
correct schedule of Borrower’s accounts receivable as of the last day of such
quarter, stating the debtor’s name and amount owed, and the age of all accounts
receivable by invoice date and debtor and a reconciliation of collateral; and

 

  (f) Within 45 days after the end of each fiscal quarter of Borrower, brokerage
statements with respect to any brokerage accounts which have been included in
the calculation of Liquidity and which are not held at Lender; and

 

  (g) Upon the request of Lender, annual contract value estimates; and

 

  (h) Promptly, and in any event with 10 days after Borrower becomes aware
thereof, notice of any cancellation or other material change in insurance
coverage; and

 

  (i) Promptly, and in any event within 5 days, after Borrower has knowledge
thereof a statement of the chief financial officer of Borrower describing:
(i) any event which, either of itself or with the lapse of time or the giving of
notice or both, would constitute a default hereunder or receipt of a notice of
default under any other material agreement to which Borrower or any Subsidiary
is a party, together with a statement of the actions which Borrower proposes to
take with respect thereto; (ii) any pending or threatened litigation or
administrative proceeding of the type described in Section 5.10; and (iii) any
fact or circumstance which could reasonably be expected to cause a Material
Adverse Change; and

 

  (j)

(i) Promptly, and in any event within 5 days, after Borrower knows that any
Reportable Event with respect to any Plan has occurred, a statement of the chief
financial officer of Borrower setting forth details as to such Reportable Event
and the action which Borrower proposes to take with respect thereto, together
with a copy of any notice of such Reportable Event given to the Pension Benefit
Guaranty Corporation if a copy of such notice is available to Borrower,
(ii) promptly after the filing thereof

 

- 43 -



--------------------------------------------------------------------------------

  with the Internal Revenue Service, copies of each annual report with respect
to each Plan administered by Borrower and (iii) promptly after receipt thereof,
a copy of any notice (other than a notice of general application) Borrower, any
Subsidiary or any member of the Controlled Group may receive from the Pension
Benefit Guaranty Corporation or the Internal Revenue Service with respect to any
Plan administered by Borrower; and

 

  (k) As soon as available, copies of all reports or materials submitted or
distributed to shareholders of Borrower or filed with the SEC and any material
reports or materials distributed to any other governmental agency having
regulatory authority over Borrower or any Subsidiary or with any national
securities exchange, exclusive of customer or routine filings with tax
authorities, provided that such reports or materials shall be deemed to have
been delivered on the date on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower shall upon request provide to Lender by electronic
mail electronic versions (i.e., soft copies or links to access such documents)
of such documents; and

 

  (l) Promptly upon receipt, copies of any correspondence, notice, pleading,
citation, indictment, complaint, order, decree, or other document from any
source asserting or alleging a circumstance or condition which requires or may
require a financial contribution by Borrower or any Subsidiary or a cleanup,
removal, remedial action, or other response by or on the part of Borrower or any
Subsidiary under Environmental Laws or which seeks damages or civil, criminal or
punitive penalties from Borrower or any Subsidiary for an alleged violation of
Environmental Laws; and

 

  (m) Together with the financial statements referred to in (a) and (b) above, a
certificate by the chief financial officer of Borrower showing computations
demonstrating compliance or non-compliance with Section 7.01 and stating that,
as of the close of the last period covered in such financial statements, no
condition or event had occurred which constitutes a default hereunder or which,
after notice or lapse of time or both, would constitute a default hereunder (or
if there was such a condition or event, specifying the same).

Section 7.07 Inspections; Verification.

Permit representatives of Lender to visit and inspect any of the properties of
Borrower, any of the Collateral and any properties of any Subsidiary and
examine, audit, review and copy any of the books and records of Borrower and its
Subsidiaries at any reasonable time, upon reasonable prior notice during normal
business hours (but not more than once per fiscal year unless an Event of
Default exists), and to discuss the affairs of Borrower and its Subsidiaries
with any of their respective directors, officers, and independent accountants.

 

- 44 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, neither Borrower nor its Subsidiaries shall be
required to disclose or discuss, or permit the inspection, examination or making
of extracts of, any document, book, record or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, or (ii) in
respect of which disclosure to Lender or its representatives is then prohibited
by applicable law.

Section 7.08 Deposit Accounts, Etc.

Within 90 days after the date of this Agreement with respect to domestic
accounts, and within 180 days of this Agreement with respect to all other
accounts, and at all times thereafter, maintain its primary operating deposit
and disbursement accounts with Lender, including for the maintenance of
operating, administrative, cash management, collection activity and other
deposit accounts for the conduct of its business.

Section 7.09 Additional Domestic Subsidiaries.

Notify the Lender of the creation or acquisition of any domestic Subsidiary
having assets with a book value in excess of $250,000 and promptly thereafter
(and in any event within thirty (30) days after (a) such creation or acquisition
or (b) any domestic Subsidiaries which have not been previously disclosed,
individually or in the aggregate, have assets with a book value in excess of
$250,000), cause such Person to (i) become a Guarantor by delivering to Lender a
duly executed supplement to the Pledge and Security Agreement or such other
document as Lender shall deem appropriate for such purpose, (ii) grant a
security interest in all Collateral (subject to the exceptions specified in the
Pledge and Security Agreement) owned by such Subsidiary by delivering to Lender
a duly executed supplement to each document as Lender shall deem appropriate for
such purpose and comply with the terms of each Loan Document, (iii) deliver to
Lender such documents and certificates as may be reasonably requested by Lender,
(iv) deliver to the Lender such original stock certificates or other
certificates and stock or other transfer powers evidencing the equity interests
of such Person, (v) deliver to Lender such updated Schedules to the Loan
Documents as requested by Lender with respect to such Person, and (vi) deliver
to Lender such other documents as may be reasonably requested by Lender, all in
form, content and scope reasonably satisfactory to the Administrative Agent.

Section 7.10 Foreign Subsidiaries; Further Assurances.

(a) Notify the Lender of the creation or acquisition of any foreign Subsidiary
having assets with a book value in excess of $250,000 and promptly thereafter
(and in any event within thirty (30) days after (a) such creation or acquisition
or (b) any foreign Subsidiaries which have not been previously disclosed,
individually or in the aggregate, have assets with a book value in excess of
$250,000), enter into such pledge agreements and other security documentation
pledging the equity interests of such foreign Subsidiaries as Lender may
reasonably request, provided that (i) the Loan Parties shall not be required to
pledge greater than 65% of the voting equity interests of such foreign
Subsidiaries and (ii) no pledge shall be required with respect to any foreign
Subsidiary to the extent that such foreign Subsidiary is not a direct Subsidiary
of a Loan Party. Notwithstanding the anything to the contrary contained in this
Agreement, Borrower shall not be required to cause any foreign Subsidiary to
pledge its assets to Lender or to become a Guarantor or a co-borrower under this
Agreement.

 

- 45 -



--------------------------------------------------------------------------------

(b) At all times maintain the security interest created by the Loan Documents in
accordance with the terms thereof, subject to the rights of Lender to dispose of
the Collateral pursuant to the Loan Documents.

(c) Make, execute and deliver all such additional and further acts, things,
deeds, instruments and documents as Lender may reasonably require for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of renewing the rights of Lender with respect to
the Collateral as to which Lender has a perfected Lien pursuant hereto or
thereto, including, without limitation, filing any financing or continuation
statements under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby or by the other Loan
Documents and delivering such additional pledge agreements and other security
documentation and such opinions of counsel as Lender may reasonably require.

Section 7.11 Post-Closing Matters.

Deliver, or cause to be delivered, to Lender each of the following deliveries
within the time period provided for such delivery, as such time periods may be
extended by Lender in its sole discretion:

(a) Within 30 days of the date hereof, insurance certificates satisfying the
requirements set forth in Section 7.02 hereof;

(b) Within 30 days of the date hereof, evidence that the security interest filed
with the United States Patent and Trademark Office in favor of Wells Fargo
Capital Finance, Inc. against the “SERVICESOURCE” trademark (US TM Reg.
No. 3746639) has been terminated; and

(c) Within 45 days of the date hereof, any stock certificates or other physical
collateral required to be delivered to the Lender pursuant to Section 4.4(a) of
the Pledge and Security Agreement.

ARTICLE VIII

DEFAULTS

Section 8.01 Defaults.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

  (a) Borrower shall fail to pay (i) any interest due on any Loan, or any other
amount payable hereunder (other than a principal payment on any Loan) by five
days after the same becomes due; or (ii) any principal amount due on any Loan
when due;

 

  (b) Borrower shall default in the performance or observance of any agreement,
covenant, condition, provision or term contained in Article VI or Section 7.01
or 7.06 of this Agreement;

 

- 46 -



--------------------------------------------------------------------------------

  (c) Any Loan Party shall default in the performance or observance of any of
the other agreements, covenants, conditions, provisions or terms in this
Agreement or any Loan Document and such default continues for a period of thirty
(30) days after written notice thereof is given to Borrower by Lender;

 

  (d) Any representation or warranty made by any Loan Party herein or in any
other Loan Document or any certificate delivered pursuant hereto, or any
financial statement delivered to Lender hereunder, shall prove to have been
false in any material respect as of the time when made or given;

 

  (e) Any Loan Party shall fail to pay as and when due and payable (whether at
maturity, by acceleration or otherwise) all or any part of the principal of or
interest on any Indebtedness of or assumed by it, in an amount which is,
individually or in the aggregate with all other amounts described in this clause
(e), in excess of the Threshold Amount, and such default shall not be cured
within the period or periods of grace, if any, specified in the instruments
governing such obligations; or default shall occur under any evidence of, or any
indenture, lease, agreement or other instrument governing such obligations and
such obligations are, individually or in the aggregate with all other amounts
described in this clause (e), in excess of the Threshold Amount, and such
default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness; provided, however, that
no default shall be deemed to have occurred under this clause (e) in connection
with obligations which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been set aside in accordance
with GAAP, provided that the other party to such dispute has not, and is not
entitled to, place any Lien on any property of the Borrower or any Subsidiary in
connection with such disputed obligation, other than Permitted Liens;

 

  (f) A final judgment which, together with all other outstanding final
judgments against any Loan Party and its Subsidiaries, or any of them, exceeds
the Threshold Amount and is not either covered by insurance provided by a
financially responsible insurance carrier or satisfied, bonded, stayed or
insured within 60 days from the date of entry thereof;

 

  (g)

Any Loan Party shall: (i) become insolvent; or (ii) be unable, or admit in
writing its inability, to pay its debts as they mature; or (iii) make a general
assignment for the benefit of creditors or to an agent authorized to liquidate
any substantial amount of its property; or (iv) become the subject of an “order
for relief” within the meaning of the United States Bankruptcy Code; or
(v) become the subject of a creditor’s petition for liquidation, reorganization
or to effect a plan or other arrangement with creditors; or (vi) apply to a
court for the appointment of a custodian or receiver for any of its assets; or
(vii) have a custodian or receiver appointed for any of its assets (with or
without its consent); or (viii) have

 

- 47 -



--------------------------------------------------------------------------------

  any of its assets garnished, seized or forfeited, or threatened with
garnishment, seizure or forfeiture; (ix) otherwise become the subject of any
insolvency proceedings, or propose or enter into any formal or informal
composition or arrangement with its creditors; and, in the case of any
involuntary proceeding, petition, garnishment, seizure or forfeiture of the type
listed in subclauses (v), (viii) or (ix) above, the same shall continue
undismissed or unstayed for sixty (60) days.

 

  (h) This Agreement, or any Loan Document shall, at any time after their
respective execution and delivery, and for any reason, cease to be in full force
and effect or be declared null and void, or be revoked or terminated, or the
validity or enforceability thereof or hereof shall be contested by any Loan
Party or any shareholder of any Loan Party, or any Loan Party shall deny that it
has any or further liability or obligation thereunder or hereunder, as the case
may be;

 

  (i) Any Reportable Event, which Lender determines in good faith to constitute
grounds for the termination of any Plan by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a trustee to administer any Plan, shall have occurred, or any Plan
shall be terminated within the meaning of Title IV of ERISA, or a trustee shall
be appointed by the appropriate United States District Court to administer any
Plan, or the Pension Benefit Guaranty Corporation shall institute proceedings to
terminate any Plan or to appoint a trustee to administer any Plan, and in case
of any event described in the preceding provisions of this subsection (i) Lender
determines in good faith that the aggregate amount of the liability of Borrower
and its Subsidiaries to the Pension Benefit Guaranty Corporation under ERISA
shall exceed the Threshold Amount and such liability is not covered, for the
benefit of Borrower, by insurance; or any Loan Party or any Subsidiary shall
become a member of a Multiemployer Plan; or

 

  (j) Any Change of Control shall occur.

Section 8.02 Termination of Commitments and Acceleration of Obligations.

Upon the occurrence of any Event of Default:

 

  (a) As to any Event of Default (other than an Event of Default under
Section 8.01(g)) and at any time thereafter, and in each case, Lender may, by
written notice to Borrower, immediately terminate the obligation of Lender to
make Loans or other extensions of credit hereunder, and/or require Borrower to
provide cash collateral for all Letter of Credit Obligations pursuant to
Section 8.02(c), and/or declare the unpaid principal balance of the Loans,
together with all interest accrued thereon, to be immediately due and payable;
and the unpaid principal balance of and accrued interest on such Loans shall
thereupon be due and payable without further notice of any kind, all of which
are hereby waived, and notwithstanding anything to the contrary herein
contained;

 

- 48 -



--------------------------------------------------------------------------------

  (b) As to any Event of Default under Section 8.01(g), the obligation of Lender
to make Loans or other extensions of credit hereunder shall immediately
terminate, Borrower shall be required to provide cash collateral for all Letter
of Credit Obligations pursuant to Section 8.02(c), and the unpaid principal
balance of all Loans, together with all interest accrued thereon, shall
immediately and forthwith be due and payable, all without presentment, demand,
protest, or further notice of any kind, all of which are hereby waived,
notwithstanding anything to the contrary herein contained;

 

  (c) When required pursuant to Section 8.02(a) or (b), Borrower shall
immediately pay to Lender cash in the amount of 105% of all Letter of Credit
Obligations to be held by Lender (without liability for interest thereon) as
collateral for all such obligations and applied to obligations arising in
connection with any drawing under a Letter of Credit. Such cash collateral shall
be held in a deposit account with Lender, and Lender shall have exclusive
dominion and control over such account and Borrower hereby grants to Lender a
security interest in such account. After the expiration or termination of all
Letters of Credit and the payment of all Letter of Credit Obligations, such cash
collateral shall be applied by Lender to any remaining Obligations, and any
excess shall be delivered to Borrower or as otherwise ordered by a court of
competent jurisdiction; and

 

  (d) As to each Event of Default, Lender shall have all the remedies for
default provided by the Loan Documents, as well as applicable law.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Expenses; Indemnity.

 

  (a)

Borrower shall pay or reimburse (i) Lender for all reasonable, documented
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) paid or incurred by Lender in connection with the
negotiation, preparation, execution, delivery, and administration of this
Agreement the Loan Documents and any other document required hereunder or
thereunder, including without limitation any amendment, supplement, modification
or waiver of or to any of the foregoing and including all expenses reasonably
deemed advisable by Lender to preserve the Collateral or to establish, determine
priority of, perfect, continue perfected, terminate, and/or enforce

 

- 49 -



--------------------------------------------------------------------------------

  Lender’s interest in the Collateral or Lender’s rights under this Agreement;
and (ii) Lender (including, for purposes of this Section, the Issuing Bank) for
all reasonable, documented out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses, including the fees and
expenses of in-house counsel) paid or incurred by Lender or the Issuing Bank
before and after judgment in enforcing, protecting or preserving its rights
under this Agreement, the Loan Documents and any other document required
hereunder or thereunder, including without limitation all reasonable expenses of
taking possession, holding, preparing for disposition and disposing of
Collateral and all expenses incurred in defending against any claim made against
Lender by Borrower, any Subsidiary or any third party as a result of or in any
way relating to any matter referred to in subsection (i) or (ii) of this
Section.

 

  (b) Borrower shall indemnify Lender (including for purposes of this Section,
each Issuing Bank) against any and all documented losses, claims, damages,
liabilities and expenses, (including, without limitation, reasonable attorneys’
fees and expenses, including the fees and expenses of in-house counsel),
incurred by Lender arising out of, in any way connected with, or as a result of
(i) the use of any of the proceeds of any Loans made hereunder by Borrower or
any subsidiary for the making or furtherance of any such acquisition or
attempted acquisition, (ii) any breach or alleged breach by Borrower or any
Subsidiary of or any liability or alleged liability of Borrower or any
subsidiary under any Environmental Law, or any liability or alleged liability
incurred by Lender under any Environmental Law in connection with this
Agreement, any Loan Document or the transactions contemplated hereunder or
thereunder, (iii) the negotiation, preparation, execution, delivery,
administration, and enforcement of this Agreement, the Loan Documents and any
other document required hereunder or thereunder, including without limitation
any amendment, supplement, modification or waiver of or to any of the foregoing
or the consummation or failure to consummate the transactions contemplated
hereby or thereby, or the performance by the parties of their obligations
hereunder or thereunder, (iv) any claim, litigation, investigation or
proceedings related to any of the foregoing, whether or not Lender is a party
thereto; provided, however, that such indemnity shall not apply to any such
losses, claims, damages, liabilities or related expenses arising from the gross
negligence or willful misconduct of Lender.

 

  (c)

The foregoing agreements and indemnities shall remain operative and in full
force and effect regardless of termination of this Agreement, the consummation
of or failure to consummate either the transactions contemplated by this
Agreement or any amendment, supplement, modification or waiver, the repayment of
any loans made hereunder, the invalidity or unenforceability of any term or
provision of this Agreement

 

- 50 -



--------------------------------------------------------------------------------

  or any Loan Document, or any other document required hereunder or thereunder,
any investigation made by or on behalf of Lender, any Loan Party or any
Subsidiary, or the content or accuracy of any representation or warranty made
under this Agreement, any Loan Document or any other document required hereunder
or thereunder.

Section 9.02 Tax Indemnification.

 

  (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided that if a Borrower shall be required by applicable law
to deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) Borrower shall make such
deductions and (iii) Borrower shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

  (b) Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

  (c) Indemnification by Borrower. Borrower shall indemnify Lender, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by Lender, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by Lender shall be conclusive absent manifest error.

 

  (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Lender.

 

  (e)

Treatment of Certain Refunds. If Lender determines, in its sole discretion, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which

 

- 51 -



--------------------------------------------------------------------------------

  Borrower has paid additional amounts pursuant to this Section, it shall pay to
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that Borrower, upon the request of Lender,
agrees to repay the amount paid over to Borrower (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) by Lender in
the event Lender is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Loan Party or any other Person.

Section 9.03 Successors.

The provisions of this Agreement shall inure to the benefit of Lender, and shall
inure to the benefit of and be binding upon any successor to any of the parties
hereto. No delay on the part of Lender in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise of any right, power or privilege hereunder preclude other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein specified are cumulative and are not exclusive of
any rights or remedies which Lender would otherwise have.

Section 9.04 Amendments, Etc.

No waiver, amendment, settlement or compromise of any of the rights of Lender or
Borrower under this Agreement or any of the Loan Documents shall be effective
for any purpose unless it is in a written instrument executed and delivered by
Lender and Borrower.

Section 9.05 Survival.

All agreements, representations and warranties made herein shall survive the
execution of this Agreement and the making of the Loans hereunder.

Section 9.06 Governing Law.

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California, except to the extent superseded by
federal law.

Section 9.07 Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but both of which taken together shall constitute one and the same
instrument. Signatures sent by facsimile and in portable document format (pdf)
shall be deemed original signatures.

 

- 52 -



--------------------------------------------------------------------------------

Section 9.08 Notices.

All communications or notices required under this Agreement shall be in writing
and shall be deemed to have been given (i) on the date when sent by facsimile
transmission to the facsimile number set forth below, provided that an
electronic confirmation of delivery is received, or (ii) on the Business Day
next following the day on which the notice is delivered, when sent by nationally
recognized overnight delivery service, or upon the earlier of the date of
receipt or five (5) days after such communication or notice is deposited in the
United States mail, postage prepaid, in each case to the following address
(unless and until any of such parties advises the other in writing of a change
in such address):

 

If to Borrower:    ServiceSource International, Inc.    634 Second Street    San
Francisco, California 94107    Attention: General Counsel    Facsimile No.:
(415) 962-3230 With a copy to:       Wilson Sonsini Goodrich & Rosati    650
Page Mill Road    Palo Alto, California 94304    Attention: Kathleen Rothman   
Facsimile No.: (650) 493-6811 If to Lender:    JPMorgan Chase Bank, N.A.    560
Mission Street, 4th Floor    San Francisco, California 94105    Attention: Jeff
De Rosa    Facsimile No.: (415) 315-8385 With a copy to:    Heidi M. Furlong   
Foley & Lardner LLP    777 East Wisconsin Avenue    Milwaukee, Wisconsin 53202
   Facsimile No. (414) 297-4900

Section 9.09 Assignment; Participations.

 

  (a)

Assignment. Borrower may not assign any of its rights or obligations under this
Agreement without the prior written consent of Lender. Lender may assign all or
a portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Loans and its Revolving Commitment);
provided, however, that any such assignment must be to (1) an Affiliate of
Lender (provided that such assignment does not increase Borrower’s obligations
under Section 9.02), or (2) any other Person approved by Borrower (such approval
not to be unreasonably withheld or delayed); provided further that Borrower’s

 

- 53 -



--------------------------------------------------------------------------------

  consent is not required during the existence and continuation of an Event of
Default. Upon execution, delivery, and acceptance of such assignment, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement.

 

  (b) Participations. Lender may sell participations to one or more Persons in
all or a portion of its rights, obligations or rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and its
Loans); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participant shall be entitled to the benefit of the yield protection
provisions contained in Article III, inclusive, and the right of set-off
contained in Section 3.17, provided that any such participants, taken as a
whole, shall not be entitled to receive such benefits in excess of those that
would otherwise be given to Lender, and (iv) Borrower shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of Borrower relating to its Loans and to approve any
amendment, modification, or waiver of any provision of this Agreement (other
than amendments, modifications, or waivers decreasing the amount of principal of
or the rate at which interest is payable on such Loans, extending any scheduled
principal payment date or date fixed for the payment of interest on such Loans,
or extending the Revolving Commitment).

 

  (c) Nonrestricted Assignments. Notwithstanding any other provision set forth
in this Agreement, Lender may at any time assign and pledge all or any portion
of its Loans to any Federal Reserve Bank as collateral security pursuant to
Regulation A and any operating circular issued by such Federal Reserve Bank. No
such assignment shall release the assigning Lender from its obligations
hereunder.

 

  (d) Information. Lender may furnish any information concerning the Loan
Parties in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants), provided that
such assignee or participant (or prospective assignee or participant) agrees to
be bound by the confidentiality restrictions of Section 9.10).

 

- 54 -



--------------------------------------------------------------------------------

Section 9.10 Confidentiality.

Lender shall maintain, in accordance with its customary practices, the
confidentiality of all information concerning the Loan Parties or any of their
Subsidiaries furnished pursuant to this Agreement and designated by any Loan
Party as confidential; provided, however, that Lender may disclose such
information on a “need to know” basis to its employees, auditors, counsel or
other professional advisors, and to its Affiliates that provide banking and
other financial services to Borrower, but in each case such Persons shall be
advised of the confidential nature of such information and instructed to keep
such information confidential in accordance with this Section 9.10; provided,
further, that Lender may disclose any such information (a) that has become
generally available to the public other than through a breach of Lender’s
obligations under this Section 9.10, (b) if required or appropriate in any
report, statement or testimony submitted to any regulatory body having or
claiming to have jurisdiction over Lender, (c) if required or appropriate in
response to any summons or subpoena or in connection with any litigation, (d) in
order to comply with any law, order, regulation or ruling applicable to Lender,
and (e) to any prospective or actual transferee in connection with any
contemplated or actual transfer of any of the Loans or any interest therein by
Lender; provided, that such actual or prospective transferee agrees to be bound
by the provisions of this Section 9.10.

Section 9.11 Entire Agreement; No Agency.

This Agreement, including the Preamble and recitals set forth above and the
Exhibits attached to this Agreement, and the other documents referred to herein,
including the Disclosure Letter, all of which are incorporated into this
Agreement by reference, contain the entire agreement between Lender and Borrower
with respect to the subject matter hereof, superseding all previous
communications and negotiations, and no representation, undertaking, promise or
condition concerning the subject matter hereof shall be binding upon Lender
unless clearly expressed in this Agreement or in the other documents referred to
herein. Nothing in this Agreement or in the other documents referred to herein
and no action taken pursuant hereto shall cause any Loan Party to be treated as
an agent of Lender, or shall be deemed to constitute Lender and the Loan Parties
a partnership, association, joint venture or other entity.

Section 9.12 No Third Party Benefit.

This Agreement is solely for the benefit of the parties hereto and their
permitted successors and assigns. No other person or entity shall have any
rights under, or because of the existence of, this Agreement.

Section 9.13 Governing Law; Jurisdiction; Consent to Service of Process.

 

  (a) The Loan Documents (other than those containing a contrary express choice
of law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of California, but
giving effect to federal laws applicable to national banks.

 

- 55 -



--------------------------------------------------------------------------------

  (b) Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any U.S. Federal or California
State court sitting in San Francisco, California in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such California State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against Borrower or its properties in the courts of any jurisdiction.

 

  (c) Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

  (d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.08. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.14 WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

- 56 -



--------------------------------------------------------------------------------

Section 9.15 Limitation of Liability.

To the extent permitted by applicable law, Borrower shall not assert, and hereby
waives, any claim against Lender, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, any Loan or Letter of Credit
or the use of the proceeds thereof.

Section 9.16 USA Patriot Act Notice.

Lender is subject to the USA Patriot Act (Title III of Pub.L. 107-56, signed
into law October 26, 2001) (the “Act”) and Lender hereby notifies Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender, to
identify Borrower in accordance with the Act.

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

 

- 57 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

SERVICESOURCE INTERNATIONAL, INC. By:  

 

Name:  

 

Title:  

 

JPMORGAN CHASE BANK, N.A. As Lender and Issuing Bank By:  

 

Name:  

 

Title:  

 